Exhibit 10.1







--------------------------------------------------------------------------------





CREDIT AGREEMENT
Dated as of May 22, 2018
among
REXFORD INDUSTRIAL REALTY, L.P.,
as Borrower,
REXFORD INDUSTRIAL REALTY, INC.,
as Parent,
CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent
and
The Other Lenders Party Hereto


CAPITAL ONE, NATIONAL ASSOCIATION,
as
Sole Lead Arranger and Bookrunner


BB&T CAPITAL MARKETS,
as
Syndication Agent



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section
 
Page
 
 
 
Article I. Definitions and Accounting Terms
1


1.01
Defined Terms
1


1.02
Other Interpretive Provisions
26


1.03
Accounting Terms.
26


1.04
Rounding
27


1.05
Times of Day; Rates
27


 
 
 
Article II. The Commitments and Borrowings
27


2.01
The Loans.
27


2.02
Borrowings, Conversions and Continuations of Loans.
27


2.03
Prepayments
28


2.04
Reduction of Commitments
29


2.05
Repayment of Loans
29


2.06
Interest
29


2.07
Fees
30


2.08
Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin.
30


2.09
Evidence of Debt.
30


2.10
Payments Generally; Administrative Agent’s Clawback
31


2.11
Sharing of Payments by Lenders
32


2.12
Increase in Loans
32


2.13
Defaulting Lenders
33


 
 
 
Article III. Taxes, Yield Protection and Illegality
35


3.01
Taxes
35


3.02
Illegality
39


3.03
Inability to Determine Rates
39


3.04
Increased Costs; Reserves on Eurodollar Rate Loans
40


3.05
Compensation for Losses
42


3.06
Mitigation Obligations; Replacement of Lenders.
42


3.07
Survival
43


 
 
 
Article IV. Parent Guaranty
43


4.01
The Guaranty
43


4.02
Obligations Unconditional
43


4.03
Reinstatement
44


4.04
Certain Waivers
44


4.05
Remedies
45


4.06
Rights of Contribution
45


4.07
Guaranty of Payment; Continuing Guaranty
45


 
 
 
Article V. Subsidiary Guarantors
45


5.01
Subsidiary Guarantors
45


5.02
Release of Subsidiary Guarantors
45





i

--------------------------------------------------------------------------------





Article VI. Conditions Precedent
46


6.01
Conditions to Closing Date
46


6.02
Conditions to all Borrowings
47


 
 
 
Article VII. Representations and Warranties
48


7.01
Existence, Qualification and Power; Compliance with Laws
48


7.02
Authorization; No Contravention
48


7.03
Governmental Authorization; Other Consents
48


7.04
Binding Effect
48


7.05
Financial Statements; No Material Adverse Effect
48


7.06
Litigation
49


7.07
No Default
49


7.08
Ownership of Property; Liens
49


7.09
Environmental Compliance
49


7.10
Insurance
49


7.11
Taxes
49


7.12
ERISA Compliance.
50


7.13
Subsidiaries; Equity Interests
50


7.14
Margin Regulations; Investment Company Act.
51


7.15
Disclosure
51


7.16
Compliance with Laws
51


7.17
Taxpayer Identification Number
51


7.18
Solvency
51


7.19
REIT Status
51


7.20
OFAC
51


7.21
Anti-Corruption Laws
51


7.22
Unencumbered Properties
52


7.23
EEA Financial Institution
52


 
 
 
Article VIII. Affirmative Covenants
52


8.01
Financial Statements
52


8.02
Certificates; Other Information
53


8.03
Notices
55


8.04
Payment of Obligations
55


8.05
Preservation of Existence, Etc
55


8.06
Maintenance of Properties
56


8.07
Maintenance of Insurance
56


8.08
Compliance with Laws
56


8.09
Books and Records
56


8.10
Inspection Rights
56


8.11
Use of Proceeds
57


8.12
Environmental Matters
57


8.13
Keepwell
57


8.14
REIT Status
57


8.15
Further Assurances
57


8.16
Anti-Corruption Laws
57


8.17
Beneficial Ownership
57





ii

--------------------------------------------------------------------------------





Article IX. Negative Covenants
58


9.01
Liens
58


9.02
Investments
59


9.03
Fundamental Changes
59


9.04
Dispositions
60


9.05
Restricted Payments
60


9.06
Change in Nature of Business
61


9.07
Transactions with Affiliates
61


9.08
Burdensome Agreements
62


9.09
Use of Proceeds
62


9.10
Amendments of Organization Documents
62


9.11
Accounting Changes
62


9.12
Sanctions
62


9.13
Financial Covenants
62


9.14
ERISA Compliance
63


9.15
Anti-Corruption Laws
63


 
 
 
Article X. Events of Default and Remedies
64


10.01
Events of Default
64


10.02
Remedies Upon Event of Default
66


10.03
Application of Funds
66


 
 
 
Article XI. Administrative Agent
67


11.01
Appointment and Authority
67


11.02
Rights as a Lender
67


11.03
Exculpatory Provisions
67


11.04
Reliance by Administrative Agent
68


11.05
Delegation of Duties
68


11.06
Resignation of Administrative Agent.
68


11.07
Non-Reliance on Administrative Agent and Other Lenders
69


11.08
No Other Duties, Etc
70


11.09
Administrative Agent May File Proofs of Claim
70


11.10
Guaranty Matters
70


 
 
 
Article XII. Miscellaneous
71


12.01
Amendments, Etc
71


12.02
Notices; Effectiveness; Electronic Communication.
72


12.03
No Waiver; Cumulative Remedies; Enforcement
74


12.04
Expenses; Indemnity; Damage Waiver.
75


12.05
Payments Set Aside
76


12.06
Successors and Assigns.
77


12.07
Treatment of Certain Information; Confidentiality
80


12.08
Right of Setoff
81


12.09
Interest Rate Limitation
81


12.10
Counterparts; Integration; Effectiveness
82


12.11
Survival of Representations and Warranties
82


12.12
Severability
82





iii

--------------------------------------------------------------------------------





12.13
Replacement of Lenders
82


12.14
Governing Law; Jurisdiction; Etc.
83


12.15
Waiver of Jury Trial
84


12.16
No Advisory or Fiduciary Responsibility
84


12.17
Electronic Execution of Assignments and Certain Other Documents
85


12.18
USA PATRIOT Act
85


12.19
Time of the Essence
85


12.20
ENTIRE AGREEMENT
85


12.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
85





iv

--------------------------------------------------------------------------------









SCHEDULES
2.01
Commitments and Applicable Percentages
7.06
Litigation
7.09
Environmental Matters
7.13
Subsidiaries; Other Equity Investments; Equity Interests in Borrower
9.02
Existing Investments
12.02
Administrative Agent’s Office; Certain Addresses for Notices
 
 
EXHIBITS
Form of
A
Loan Notice
B
Note
C
Compliance Certificate
D-1
Assignment and Assumption
D-2
Administrative Questionnaire
E
Unencumbered Property Report
F
U.S. Tax Compliance Certificates





v

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of May 22, 2018, among
REXFORD INDUSTRIAL REALTY, L.P., a Maryland limited partnership (“Borrower”),
REXFORD INDUSTRIAL REALTY, INC., a Maryland corporation (“Parent”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent.
Administrative Agent and the Lenders desire to make available to Borrower a
$150,000,000.00 term loan facility on the terms and conditions contained herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
Article I.
Definitions and Accounting Terms
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acceptable Ground Lease” means each ground lease with respect to any
Unencumbered Property executed by a member of the Consolidated Group, as lessee,
(a) that has a remaining lease term (including extension or renewal rights) of
at least twenty-five (25) years, calculated as of the date such Property becomes
an Unencumbered Property, (b) that is in full force and effect, (c) is
transferable and assignable either without the landlord’s prior consent or with
such consent, which, however, will not be unreasonably withheld or conditioned
by landlord, and (d) pursuant to which (i) no default or terminating event
exists thereunder, and (ii) no event has occurred which but for the passage of
time, or notice, or both would constitute a default or terminating event
thereunder.
“Adjusted EBITDA” means, as of any date, an amount equal to (a) the product of
(i) EBITDA for the Consolidated Group for the last fiscal quarter of the most
recently ended Calculation Period, multiplied by (ii) four (4) minus (b) the
aggregate Annual Capital Expenditure Adjustment for all Properties owned or
leased (as ground lessee) by the Consolidated Group as of the last day of such
Calculation Period; provided that for purposes of this definition, in the case
of any acquisition or Disposition of any direct or indirect interest in any
Property (including through the acquisition or Disposition of Equity Interests)
by the Consolidated Group after the first day of such fiscal quarter, EBITDA and
the aggregate Annual Capital Expenditure Adjustment will be adjusted in a manner
reasonably acceptable to Administrative Agent (A) in the case of an acquisition,
(I) by adding to EBITDA an amount equal to the acquired Property’s actual EBITDA
(computed as if such Property was owned by the Consolidated Group for the entire
fiscal quarter) generated during the portion of such fiscal quarter that such
Property was not owned by the Consolidated Group, and (II) by treating such
Property as being owned on the last day of such fiscal quarter, and (B) in the
case of a Disposition, (I) by subtracting from EBITDA an amount equal to the
actual EBITDA generated by such Property so disposed of during such fiscal
quarter (computed as if such Property was Disposed of by the Consolidated Group
prior to the first day of such fiscal quarter) and (II) by treating such
Property as not being owned on the last day of such fiscal quarter.
“Administrative Agent” means Capital One in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.


1

--------------------------------------------------------------------------------





“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and the
Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders, as adjusted
from time to time in accordance with the terms of this Agreement, including, but
not limited to, Section 2.04.
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Annual Capital Expenditure Adjustment” means, with respect to any Property as
of any date, an amount equal to the product of (a) $0.10 multiplied by (b) the
aggregate net rentable area (determined on a square feet basis) of such
Property.
“Applicable Margin” means:
(a)    Subject to clause (b) below, the following percentages per annum, based
upon the Leverage Ratio as set forth in the most-recent Compliance Certificate
received by Administrative Agent pursuant to Section 8.02(a):
Pricing Level
Leverage Ratio
Eurodollar Rate
Base Rate
1
< 35%
1.50%
0.50%
2
≥ 35% but < 40%
1.60%
0.60%
3
≥ 40% but < 45%
1.65%
0.65%
4
≥ 45% but < 50%
1.75%
0.750%
5
≥ 50% but < 55%
1.85%
0.85%
 
≥ 55%
2.20%
1.20%



Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first (1st) Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 8.02(a); provided that if a Compliance Certificate is not delivered when
due in accordance with such Section, then, upon the request of Required Lenders,
Pricing Level 6 shall apply as of the first (1st) Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such Compliance Certificate is
delivered. The Applicable Margin in effect from the Closing Date until adjusted
as set forth above shall be set at Pricing Level 1.
Notwithstanding anything to the contrary contained in this clause (a), the
determination of the Applicable Margin under this clause (a) for any period
shall be subject to the provisions of Section 2.08(b).


2

--------------------------------------------------------------------------------





(b)    If Parent or Borrower obtains an Investment Grade Rating, Borrower may,
upon written notice to Administrative Agent, make an irrevocable one time
written election to exclusively use the below table based on the Debt Rating of
Parent or Borrower (setting forth the date for such election to be effective),
and thereafter the Applicable Margin shall be determined based on the applicable
rate per annum set forth in the below table notwithstanding any failure of
Parent or Borrower to maintain an Investment Grade Rating or any failure of
Parent or Borrower to maintain a Debt Rating:
Debt Rating
Eurodollar Rate Applicable Margin
Base Rate Applicable Margin
≥ A-/A3
1.40%
0.40%
BBB+/Baa1
1.45%
0.45%
BBB/Baa2
1.55%
0.55%
BBB-/Baa3
1.80%
0.80%
<BBB-/Baa3
2.35%
1.35%



If at any time Parent and/or Borrower has only two (2) Debt Ratings, and such
Debt Ratings are split, then: (a) if the difference between such Debt Ratings is
one ratings category (e.g., Baa2 by Moody’s and BBB- by S&P or Fitch), the
ratings-based Applicable Margin shall be the rate per annum that would be
applicable if the higher of the Debt Ratings were used; and (b) if the
difference between such Debt Ratings is two (2) ratings categories (e.g., Baal
by Moody’s and BBB- by S&P), the ratings-based Applicable Margin shall be the
rate per annum that would be applicable if the rating that is one higher than
the lower of the applicable Debt Ratings were used. If at any time Parent and/or
Borrower has three (3) Debt Ratings, and such Debt Ratings are split, then: (i)
if the difference between the highest and the lowest such Debt Ratings is one
ratings category (e.g., Baa2 by Moody’s and BBB- by S&P or Fitch), the
ratings-based Applicable Margin shall be the rate per annum that would be
applicable if the highest of the Debt Ratings were used; and (ii) if the
difference between such Debt Ratings is two (2) ratings categories (e.g., Baal
by Moody’s and BBB- by S&P or Fitch) or more, the ratings-based Applicable
Margin shall be the rate per annum that would be applicable if the average of
the two (2) highest Debt Ratings were used, provided that if such average is not
a recognized rating category, then the ratings-based Applicable Margin shall be
the rate per annum that would be applicable if the second highest Debt Rating of
the three (3) were used.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by the principal amount of such Lender’s Loans at such time. If the
Commitment of each Lender to make Loans have been terminated pursuant to
Section 10.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Capital One, National Association in its capacity as sole lead
arranger and bookrunner.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.06(b)), and


3

--------------------------------------------------------------------------------





accepted by Administrative Agent, in substantially the form of Exhibit D-1 or
any other form (including electronic documentation generated by use of an
electronic platform) approved by Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
Parent and its Subsidiaries for the fiscal year ended December 31, 2017, and the
related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year of the Consolidated
Group, including the notes thereto.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one half of one percent (0.5%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Capital One as its “prime rate,” and (c) the Eurodollar Rate plus one percent
(1%). The “prime rate” is a rate set by Capital One based upon various factors
including Capital One’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate. Any change in such
prime rate announced by Capital One shall take effect at the opening of business
on the day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 8.02.
“Borrowing” means a borrowing consisting of simultaneous Loans from the Lenders
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period, made by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative


4

--------------------------------------------------------------------------------





Agent’s Office is located or Los Angeles, California and, if such day relates to
any Eurodollar Rate Loan, means any such day that is also a London Banking Day.
“Calculation Period” means, as of any date, the most recent four (4) fiscal
quarter period ending on or prior to such date for which financial statements
have been delivered or were required to be delivered pursuant to Section 8.01(a)
or Section 8.01(b).
“Capitalization Rate” means six and one-quarter of one percent (6.25%).
“Capital One” means Capital One, National Association and its successors.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation (including, without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the equity securities of
Parent entitled to vote for members of the board of directors or equivalent
governing body of Parent on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); or
(b)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Parent
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(c)    the passage of thirty (30) days from the date upon which any Person or
two or more Persons acting in concert shall have acquired by contract or
otherwise, or shall have entered into a


5

--------------------------------------------------------------------------------





contract or arrangement (excluding any contract or arrangement which, by its
terms, requires as a condition to the closing of such transaction that the
Obligations under this Agreement (other than Unmatured Surviving Obligations) be
refinanced or paid in full) that, upon consummation thereof, will result in its
or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of Parent, or control over
the equity securities of Parent entitled to vote for members of the board of
directors or equivalent governing body of Parent on a fully-diluted basis (and
taking into account all such securities that such Person or group has the right
to acquire pursuant to any option right) representing twenty-five percent (25%)
or more of the combined voting power of such securities; or
(d)    Parent shall cease to be the sole general partner of Borrower; or
(e)    Parent shall cease to own, directly or indirectly, at least fifty percent
(50%) of the issued and outstanding Equity Interests of Borrower; or
(f)    Borrower shall cease to own, directly or indirectly, all of the issued
and outstanding Equity Interests in each Guarantor (other than Parent).
“Closing Date” means the first date all the conditions precedent in Section 6.01
are satisfied or waived in accordance with Section 12.01.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, its obligation to make Loans to Borrower
pursuant to Section 2.01 in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Group” means the Loan Parties and their consolidated Subsidiaries,
as determined in accordance with GAAP.
“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single-purpose entity covenants, voluntary insolvency proceedings
and


6

--------------------------------------------------------------------------------





other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate guaranty or indemnification
agreements in non-recourse financing of real property.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Debt Rating” means the long term unsecured senior, non-credit enhanced debt
rating of Parent or Borrower by S&P, Moody’s or Fitch.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means when used with respect to Obligations, an interest rate
equal to (a) the Base Rate plus (b) the Applicable Margin, if any, applicable to
Base Rate Loans plus (c) two percent (2%) per annum; provided, however, that
with respect to a Eurodollar Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Margin) otherwise
applicable to such Loan plus two percent (2%) per annum.
“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has notified Borrower or Administrative Agent in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by Administrative Agent or Borrower, to confirm in writing to Administrative
Agent and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity or (iii) become the subject to a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.13(b)) as of the date
established therefor by Administrative Agent in a written notice of such
determination, which


7

--------------------------------------------------------------------------------





shall be delivered by Administrative Agent to Borrower and each other Lender
promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (including any sale and
leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“EBITDA” means, for the Consolidated Group, for any period, an amount (without
duplication) equal to (a) Net Income of the Consolidated Group for such period,
in each case, excluding (i) any non-recurring or extraordinary gains and losses
for such period (including gains and losses on Dispositions not made in the
ordinary course of business), (ii) any income or gain and any loss or expense in
each case resulting from early extinguishment of Indebtedness, and (iii) any
income or gain or any expense or loss resulting from a Swap Contract (including
by virtue of a termination thereof), plus (b) an amount which, in the
determination of Net Income for such period pursuant to clause (a) above, has
been deducted for or in connection with (i) Interest Expense (including
amortization of deferred financing costs, to the extent included in the
determination of Interest Expense per GAAP), (ii) income taxes, (iii)
depreciation and amortization, (iv) amounts deducted as a result of the
application of FAS 141, (v) non-cash losses and expenses, and (vi) adjustments
as a result of the straight lining of rents, all as determined in accordance
with GAAP, plus (c) without duplication of amounts included in clauses (a) and
(b) above with respect to Unconsolidated Affiliates, the amounts described in
clauses (a) and (b) above of each Unconsolidated Affiliate of the Consolidated
Group multiplied by the respective Unconsolidated Affiliate Interest of each
member of the Consolidated Group in such Unconsolidated Affiliate, minus (d) all
cash payments made during such period on account of non-cash losses and expenses
added to EBITDA pursuant to clause (b)(v) above in a previous period.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 12.06(b)(iii)).


8

--------------------------------------------------------------------------------





“Eligible Unencumbered Property” means, as of any date, each Property that meets
the following criteria:
(a)    such property is primarily an industrial, light manufacturing, mixed or
flex property;
(b)    such Property is located within the United States;
(c)    such Property is Wholly-Owned by Borrower or a Subsidiary that is a
Subsidiary Guarantor (unless the Subsidiary Guarantors are released pursuant to
Section 5.02) in fee simple or leased pursuant to an Acceptable Ground Lease;
(d)    if such Property is owned by a Subsidiary of Borrower that is not a
Wholly-Owned Subsidiary, then (i) Borrower owns, directly or indirectly, at
least ninety percent (90%) of the issued and outstanding Equity Interests of
such Subsidiary, free and clear of any Liens (other than Permitted Liens), and
(ii) such Subsidiary is Controlled (including control over operating activities
of such Subsidiary and the ability of such Subsidiary to Dispose of, grant Liens
in, or otherwise encumber assets, incur, repay and prepay Indebtedness, provide
Guarantees and make Restricted Payments, in each case without any requirement
for the consent of any other Person) exclusively by Borrower and/or one or more
Subsidiaries of Borrower that are either Wholly Owned Subsidiaries or
Subsidiaries that satisfy the requirements of this clause (d);
(e)    neither such Property nor any direct or indirect Equity Interests held by
a member of the Consolidated Group in any Subsidiary that owns such Property is
encumbered by or subject to any Lien, springing or contingent Lien, or Negative
Pledge (other than Permitted Liens)
(f)    if such Property is owned by a Subsidiary, then neither such Subsidiary
nor any direct or indirect Subsidiaries of Parent that are holders of Equity
Interests in such Subsidiary may incur, Guarantee, or otherwise be liable for
any Indebtedness (other than Unsecured Debt that is permitted under this
Agreement);
(g)    except for restrictions set forth herein, in the Tax Matters Agreement,
and in any future tax sharing agreement containing substantially the same
restrictions as are set forth in the Tax Matters Agreement, Borrower or the
applicable Subsidiary that owns such Property has the right to (i) Dispose of
such Property, and (ii) create a Lien on such Property as security for
Indebtedness of Borrower or such Subsidiary without the need to obtain any
unfettered or entirely discretionary consent or approval by any Person;
(h)    such Property is not unimproved land or property under development; and
(i)    such Property is substantially free of all structural defects or major
architectural deficiencies, title defects, material environmental conditions
which are not being mitigated in accordance with applicable Law or present a
material risk of economic impairment or liability beyond customary levels of
environmental impact typically encountered with improved real property used for
industrial or light manufacturing purposes, or other adverse matters that would
materially impair the value of such Property.
“Engagement Letter” means, collectively, the mandate letter and fee letter each
dated May 16, 2018, among Borrower and Capital One, National Association.
“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time threatened in writing, instituted,


9

--------------------------------------------------------------------------------





or completed pursuant to any applicable Environmental Law against any member of
the Consolidated Group or against or with respect to any Property or any
condition, use, or activity on any Property (including any such action against
Administrative Agent or any Lender), and any claim at any time threatened in
writing or made by any Person against any member of the Consolidated Group or
against or with respect to any Property or any condition, use, or activity on
any Property (including any such claim against Administrative Agent or any
Lender), relating to damage, contribution, cost recovery, compensation, loss, or
injury resulting from or in any way arising in connection with any Hazardous
Material or any Environmental Law.
“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to Hazardous Materials.
“Environmental Liability” means, with respect to any member of the Consolidated
Group, any liability (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities) of such member of
the Consolidated Group resulting from (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed by or imposed on any member of the
Consolidated Group with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal (within the meaning of Section 4203
and 4205 of ERISA) by any Loan Party or any ERISA Affiliate from a Multiemployer
Plan if any Loan Party has any potential liability therefor or receipt of
notification that a Multiemployer Plan is in reorganization pursuant to
Section 4241 of ERISA; (d) the filing of a notice of intent to terminate a
Pension Plan or Multiemployer Plan or the treatment of a Pension Plan or
Multiemployer Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan or Multiemployer Plan; (f) any event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (g) the determination that any Pension
Plan or Multiemployer Plan is considered an at-risk plan or a plan in endangered
or critical status within the meaning of Sections 430,


10

--------------------------------------------------------------------------------





431 and 432 of the Code or Sections 303, 304 and 305 of ERISA, as applicable; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency liabilities” has the meaning specified in Section 3.04(e).
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;
provided that (i) to the extent a comparable or successor rate is approved by
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice (ii) to the extent such market
practice is not administratively feasible for Administrative Agent, such
approved rate shall be applied in a manner as otherwise reasonably determined by
Administrative Agent, and (iii) if the Eurodollar Rate shall be less than zero
(0), such rate shall be deemed to be zero (0) for purposes of any applicable
portion of the Obligations that has not been identified by Borrower to
Administrative Agent in writing as being subject to a Swap Contract.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 10.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 3.06(b)) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or
3.01(c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any Taxes imposed
pursuant to FATCA.


11

--------------------------------------------------------------------------------





“Existing Credit Agreement” means each of that certain (i) Second Amended and
Restated Credit Agreement dated February 14, 2017 by and among Rexford
Industrial Realty, L.P., and Citibank N.A., as administrative agent, and the
lenders from time to time party thereto and (ii) Credit Agreement, dated as of
January 14, 2016, among Rexford Industrial Realty, L.P., Rexford Industrial
Realty Inc., PNC Bank, National Association, as administrative agent, and the
other lenders from time to time party thereto, in each case, as the same may be
amended, restated, supplemented, or otherwise modified from time to time.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(6)(1) of the Code and any intergovernmental agreement
entered into in connection with the implementation of such sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of one one-hundredth of one percent
(1/100 of 1%)) charged to Capital One on such day on such transactions as
determined by Administrative Agent.
“Fitch” means Fitch, Inc. and any successor thereto.
“Fixed Charges” means, for the Consolidated Group, on a consolidated basis, for
any period, the sum (without duplication) of (a) Interest Expense required to be
paid in cash during such period, plus (b) scheduled principal payments on
account of Indebtedness of the Consolidated Group (excluding any balloon
payments on any Indebtedness, but only to the extent that the amount of such
balloon payment is greater than the scheduled principal payment immediately
preceding such balloon payment), plus (c) Restricted Payments paid in cash
(other than to a member of the Consolidated Group) with respect to preferred
Equity Interests of any member of the Consolidated Group, plus (d) the amounts
described in clauses (a) and (b) above of each Unconsolidated Affiliate of the
Consolidated Group multiplied by the respective Unconsolidated Affiliate
Interest of each member of the Consolidated Group in such Unconsolidated
Affiliate, all for such period; provided that Fixed Charges for any such period
shall be adjusted on a pro forma basis in a manner reasonably acceptable to
Administrative Agent to reflect any Indebtedness incurred, assumed, repaid,
retired or defeased, as the case may be, in connection with the acquisition or
Disposition of any direct or indirect interest in any Property (including
through the acquisition or Disposition of Equity Interests) by the Consolidated
Group during such period as though such Indebtedness was incurred, assumed,
repaid, retired or defeased, as the case may be, on the first day of such
period.
“Foreign Lender” means a Lender that is not a U.S. Person.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


12

--------------------------------------------------------------------------------





“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funds from Operations” means, for the Consolidated Group for any period, the
sum of (a) Net Income plus (b) depreciation and amortization expense determined
in accordance with GAAP excluding amortization expense attributable to
capitalized debt costs; provided that there shall not be included in such
calculation (i) any proceeds of any insurance policy other than rental or
business interruption insurance received by any member of the Consolidated
Group, (ii) any gain or loss which is classified as “extraordinary” in
accordance with GAAP, (iii) any capital gains and taxes on capital gains,
(iv) income (or loss) associated with third-party ownership of non-controlling
Equity Interests, and (v) gains or losses on the sale of discontinued
operations.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Obligations” has the meaning specified in Section 4.01.
“Guaranties” means the Subsidiary Guaranty and the Guaranty given by Parent
pursuant to Article IV of this Agreement, and “Guaranty” means any one of the
Guaranties.


13

--------------------------------------------------------------------------------





“Guarantors” means, collectively, (a) Parent, (b) the Subsidiary Guarantors and
(c) with respect to the payment and performance by each Specified Loan Party of
its obligations under its Guaranty with respect to all Swap Obligations,
Borrower; and “Guarantor” means any one of the Guarantors.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Law.
“Immaterial Subsidiaries” means one (1) or more Subsidiaries of Parent (other
than any Subsidiary Guarantor) whose assets that are used in the calculation of
Total Asset Value do not exceed (a) two percent (2%) of Total Asset Value for
any one (1) Subsidiary or (b) five percent (5%) of Total Asset Value in the
aggregate for all such Subsidiaries, and “Immaterial Subsidiary” means any one
of the Immaterial Subsidiaries.
“Increase Effective Date” has the meaning specified in Section 2.12(d).
“Indebtedness” means, for any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments to the extent such instruments
or agreements support financial, rather than performance, obligations;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade payables that are not past due for more
than ninety (90) days, unless such obligations are being contested in good
faith);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends, provided, however, that preferred Equity Interests shall not
be included as Indebtedness unless such Equity Interests are required by the
terms thereof to be redeemed, or for which mandatory sinking fund payments are
due, by a fixed date; and
(h)    all Guarantees of such Person in respect of any of the foregoing.


14

--------------------------------------------------------------------------------





“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 12.04(b).
“Information” has the meaning specified in Section 12.07.
“Interest Expense” means, for the Consolidated Group, on a consolidated basis,
for any period, without duplication, total interest expense determined in
accordance with GAAP (including for the avoidance of doubt capitalized interest
and interest expense attributable to the Consolidated Group’s ownership
interests in Unconsolidated Affiliates) for such period.
“Interest Payment Date” means: (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three (3) months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the first (1st) Business Day of each
calendar month and the Maturity Date.
“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3), or
six (6) months, or, subject to availability fourteen (14) days thereafter, as
selected by Borrower in its Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(b)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Investment Grade Rating” means a Debt Rating of at least BBB-, Baa3 or BBB- by
at least two (2) of S&P, Moody’s and Fitch, respectively.
“IRS” means the United States Internal Revenue Service.


15

--------------------------------------------------------------------------------





“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Leverage Ratio” means, as of any date, the ratio of (a) Total Indebtedness to
(b) Total Asset Value.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to any Property, and any financing lease
having substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to Borrower under Article II.
“Loan Documents” means this Agreement, each Note, the Subsidiary Guaranty, and
the Engagement Letter.
“Loan Notice” means a notice of (a) a conversion of Loans from one Type to the
other, or (b) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A or such other form as may be approved by Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by Administrative Agent), appropriately completed and
signed by a Responsible Officer of Borrower.
“Loan Parties” means, collectively, Borrower, Parent, and each Subsidiary that
owns an Unencumbered Property, and “Loan Party” means any one of the Loan
Parties.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of Parent and its
Subsidiaries, taken as a whole; (b) a material adverse effect on the rights and
remedies of Administrative Agent or any Lender under any Loan Documents, or of
the ability of the Loan Parties, taken as a whole, to perform their obligations
under the Loan Documents; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.


16

--------------------------------------------------------------------------------





“Material Credit Facility” means any agreement creating or evidencing
Indebtedness for borrowed money (excluding any Non-Recourse Debt) by any member
of the Consolidated Group or in respect of which any member of the Consolidated
Group is an obligor or otherwise provides a Guarantee or other credit support
(other than a guaranty of Customary Recourse Exceptions), in a principal amount
outstanding or available for borrowing equal to or greater than $150,000,000 (or
the equivalent of such amount in the relevant currency of payment, determined as
of the date of the closing of such facility based on the exchange rate of such
other currency).
“Maturity Date” means May 22, 2025.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Negative Pledge” means a provision of any agreement (other than this Agreement
and any agreement in favor of the holders of Indebtedness that is pari passu
with the Obligations that only prohibits creation of a Lien on Unencumbered
Properties on terms no more onerous in any material respect than those set forth
in this Agreement) that prohibits the creation of any Lien on any assets of a
Person; provided, however, that the following shall not constitute a “Negative
Pledge” for purposes of this Agreement: (a) an agreement that establishes a
maximum ratio of Unsecured Debt to unencumbered assets, or of Secured Debt to
total assets, or that otherwise conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets; and (b) any
requirement for the grant in favor of the holders of any Unsecured Debt of an
equal and ratable Lien in connection with a pledge of any property or asset to
secure the Obligations.
“Net Income” means the net income (or loss) of the Consolidated Group for any
period; provided, however, that Net Income shall exclude (a) extraordinary gains
and extraordinary losses for such period, (b) the net income of any Subsidiary
of Parent during such period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or law applicable to such Subsidiary during such period,
except that Parent’s equity in any net loss of any such Subsidiary for such
period shall be included in determining Net Income, and (c) any income (or loss)
for such period of any Person if such Person is not a Subsidiary of Parent,
except that Parent’s equity in the net income of any such Person for such period
shall be included in Net Income up to the aggregate amount of cash actually
distributed by such Person during such period to Parent or a Subsidiary thereof
as a Restricted Payment (and in the case of a Restricted Payment to a Subsidiary
of Parent, such Subsidiary is not precluded from further distributing such
amount to Parent as described in clause (b) of this proviso).
“Net Operating Income” means, for any Property for any period, an amount equal
to (a) the aggregate gross revenues from the operations of such Property during
such period from tenants that were in occupancy and paying rent during such
period, minus (b) the sum of (i) all expenses and other proper charges incurred
in connection with the operation of such Property during such period (including
accruals for real estate taxes and insurance, but excluding debt service
charges, income taxes, depreciation, amortization, capital


17

--------------------------------------------------------------------------------





expenditures and expenses and other non-cash expenses), and (ii) an amount equal
to the greater of (x) two and one-half percent (2.50%) of rents and (y) actual
management fees paid in cash, which expenses and accruals shall be calculated in
accordance with GAAP.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 12.01 and (b) has been
approved by Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Debt” means, for any Person, any Indebtedness of such Person in
which recourse of the applicable holder of such Indebtedness for non-payment is
limited to such holder’s Liens on a particular asset or group of assets (other
than for Customary Recourse Exceptions).
“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit B.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that all references to “Obligations” in the
Guaranties, and any other Guarantees, security agreement, or pledge agreements
delivered to Administrative Agent to Guarantee, or create or evidence Liens
securing, the Obligations shall, in addition to the foregoing, include all
present and future indebtedness, liabilities, and obligations now or hereafter
arising from, by virtue of, or pursuant to any Swap Contract that relates solely
to the Obligations owed to any Person who was Administrative Agent, a Lender or
an Affiliate of Administrative Agent or a Lender at the time such Swap Contract
was entered into, excluding in each case Excluded Swap Obligations (as defined
in the Subsidiary Guaranty).
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


18

--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
“Parent” has the meaning specified in the introductory paragraph hereto.
“Pari Passu Facility” means any Indebtedness in a principal amount equal to or
greater than $100,000,000 of any member of the Consolidated Group that, prior to
becoming Secured Debt, was included in Total Unsecured Debt for purposes of
calculating the covenants set forth in Section 9.13(f) and (g), and any
modifications, amendments, renewals, extensions, or restructurings of any such
Indebtedness.
“Participant” has the meaning specified in Section 12.06(d).
“Participant Register” has the meaning specified in Section 12.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan as defined in
Section 3(2) of ERISA (including a Multiple Employer Plan but not a
Multiemployer Plan) that is maintained or is contributed to by any Loan Party
and any ERISA Affiliate and is either covered by Title IV of ERISA or is subject
to the minimum funding standards under Section 412 of the Code.
“Permitted Liens” means Liens permitted by Section 9.01.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), other than a Multiemployer Plan, maintained
for employees of any Loan Party or any ERISA Affiliate or any such Plan to which
any Loan Party or any ERISA Affiliate is required to contribute on behalf of any
of its employees.
“Plan Assets” means the assets of an “employee benefit plan,” as defined in
Section 3(3) of ERISA that is covered by Title I of ERISA or any “plan” defined
in Section 4975(e) of the Code, as described in the Plan Assets Regulation.


19

--------------------------------------------------------------------------------





“Plan Assets Regulation” means 29 C.F.R. Section 2510.3-101, et seq., as
modified by Section 3(42) of ERISA.
“Platform” has the meaning specified in Section 8.02.
“Properties” means real estate properties owned by any member of the
Consolidated Group, and “Property” means any one of the Properties.
“Proposed Modification” has the meaning specified in Section 12.01.
“Public Lender” has the meaning specified in Section 8.02.
“Recipient” means Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Recourse Debt” means, for any Person, Indebtedness of such Person that is not
Non-Recourse Debt; provided that Indebtedness of a single-purpose entity which
is secured by substantially all of the assets of such single-purpose entity but
for which there is no recourse to another member of the Consolidated Group
(other than with respect to Customary Recourse Exceptions) shall not be
considered Recourse Debt even if such Indebtedness is fully recourse to such
single-purpose entity and unsecured Guarantees with respect to Customary
Recourse Exceptions provided by a member of the Consolidated Group of mortgage
loans to Subsidiaries or Unconsolidated Affiliates shall not be Recourse Debt as
long as no demand for payment or performance thereof has been made.
“Register” has the meaning specified in Section 12.06(c).
“REIT” means any Person that qualifies as a “real estate investment trust” under
Sections 856 through 860 of the Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Required Lenders” means, at any time, Lenders having Loans representing more
than fifty percent (50%) of the Loans of all Lenders; provided that the Loans of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time; provided further that, in the event there are only two (2) Lenders,
then for so long as there are only two (2) Lenders, “Required Lenders” means all
Lenders that are not Defaulting Lenders at such time.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 6.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to Administrative Agent. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.


20

--------------------------------------------------------------------------------





“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof).
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Debt” means, for any Person as of any date, Indebtedness of such Person
that is secured by a Lien.
“Significant Acquisition” means the acquisition of one or more Properties or
portfolios of Properties or operating businesses (a) in a single transaction for
a purchase price of not less than ten percent (10%) of Total Asset Value as of
the last day of the then most-recently ended Calculation Period, or (b) in two
(2) transactions closed within a thirty (30) consecutive day period for an
aggregate purchase price of not less than ten percent (10%) of Total Asset Value
as of the last day of the most-recently ended Calculation Period.
“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 8.13).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.


21

--------------------------------------------------------------------------------





“Subsidiary Guarantors” means, as of any date, all Subsidiaries of Borrower that
have executed the Subsidiary Guaranty (or an addendum thereto in the form
attached to the Subsidiary Guaranty), but excluding all Subsidiaries of Borrower
that have been released from the Subsidiary Guaranty, and “Subsidiary Guarantor”
means any one of the Subsidiary Guarantors.
“Subsidiary Guaranty” means the Guaranty Agreement executed by each Subsidiary
Guarantor in favor of Administrative Agent, for the benefit of the Lenders, in
form and substance reasonably acceptable to Administrative Agent.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Tangible Net Worth” means, for the Consolidated Group as of any date, (a) total
equity on a consolidated basis determined in accordance with GAAP, minus (b) all
intangible assets on a consolidated basis determined in accordance with GAAP
plus (c) all accumulated depreciation determined in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


22

--------------------------------------------------------------------------------





“Tax Matters Agreement” means that certain Tax Matters Agreement entered into as
of July 24, 2013, by and among Parent, Borrower and each limited partner of
Borrower named therein.
“Total Asset Value” means, for the Consolidated Group as of any date, the sum of
(without duplication) the following: (a) an amount equal to (i)(A) the aggregate
Net Operating Income from all Properties owned or leased (as ground lessee) by
the Consolidated Group for the then most recently ended Calculation Period,
minus Net Operating Income attributable to all Properties that were sold or
otherwise Disposed of during then most recently ended Calculation Period minus
(B) the Annual Capital Expenditure Adjustment with respect to such Properties,
divided by (ii) the Capitalization Rate; provided that in no event shall the
amounts calculated in this clause (a) for any Property be less than zero (0);
plus (b) in the case of any Property that is owned or leased (as ground lessee)
for more than one (1) full fiscal quarter but less than four (4) full fiscal
quarters, at Borrower’s election (which election shall be irrevocable) either
(x) an amount equal to (i)(A) the Net Operating Income from such Property for
the period from the first day of the first full fiscal quarter during which such
Property was owned and operated through the end of the last fiscal quarter in
the most recently ended Calculation Period, divided by the number of quarters in
such period and multiplied by four (4) minus (B) the Annual Capital Expenditure
Adjustment with respect to such Property, divided by (ii) the Capitalization
Rate, or (y) the aggregate undepreciated book value in accordance with GAAP of
such Property; provided that in no event shall the amounts calculated in this
clause (b) for any Property be less than zero (0); plus (c) the aggregate
undepreciated book value in accordance with GAAP of all Properties owned or
leased (as ground lessee) by the Consolidated Group for less than one (1) full
fiscal quarter and all unimproved land holdings, mortgage or mezzanine loans,
notes receivable and/or construction in progress owned by the Consolidated
Group; plus (d) without duplication of the amounts included in clauses (a), (b),
and (c) above with respect to Unconsolidated Affiliates, the amounts described
in clauses (a), (b), and (c) above of each Unconsolidated Affiliate of the
Consolidated Group multiplied by the respective Unconsolidated Affiliate
Interest of each member of the Consolidated Group in such Unconsolidated
Affiliate; plus (e) all Unrestricted Cash; provided that the aggregate amount of
Total Asset Value attributable to Investments in unimproved land holdings,
construction in progress, mortgages, mezzanine loans, notes receivable and
Unconsolidated Affiliates shall be limited to thirty-five percent (35%) of Total
Asset Value (with any such excess being excluded from the calculation of Total
Asset Value).
“Total Indebtedness” means, as of any date, the sum of (a) all Indebtedness of
the Consolidated Group, on a consolidated basis, as of such date, plus
(b) without duplication of the amount included in clause (a) above with respect
to Unconsolidated Affiliates, the amount described in clause (a) above of each
Unconsolidated Affiliate of the Consolidated Group multiplied by the respective
Unconsolidated Affiliate Interest of each member of the Consolidated Group in
such Unconsolidated Affiliate.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Total Secured Debt” means, as of any date, the sum of (a) all Secured Debt of
the Consolidated Group as of such date, plus (b) without duplication of the
amount included in clause (a) above with respect to Unconsolidated Affiliates,
all Secured Debt of each Unconsolidated Affiliate of the Consolidated Group
multiplied by the respective Unconsolidated Affiliate Interest of each member of
the Consolidated Group in such Unconsolidated Affiliate.
“Total Secured Recourse Debt” means, as of any date, (a) all Secured Debt that
is Recourse Debt of the Consolidated Group as of such date, plus (b) without
duplication of the amount included in clause (a) above with respect to
Unconsolidated Affiliates, all Secured Debt that is Recourse Debt of each
Unconsolidated Affiliate of the Consolidated Group multiplied by the respective
Unconsolidated Affiliate Interest of each member of the Consolidated Group in
such Unconsolidated Affiliate.


23

--------------------------------------------------------------------------------





“Total Unsecured Debt” means, as of any date, the sum of (a) all Unsecured Debt
of the Consolidated Group as of such date, plus (b) without duplication of the
amount included in clause (a) above with respect to Unconsolidated Affiliates,
all Unsecured Debt of each Unconsolidated Affiliate of the Consolidated Group
multiplied by the respective Unconsolidated Affiliate Interest of each member of
the Consolidated Group in such Unconsolidated Affiliate.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“Unconsolidated Affiliate” means an Affiliate of Parent whose financial
statements are not required to be consolidated with the financial statements of
Parent in accordance with GAAP.
“Unconsolidated Affiliate Interest” means, with respect to any Unconsolidated
Affiliate at any time, the fraction expressed as a percentage, obtained by
dividing (a) the total book value in accordance with GAAP (but determined
without giving effect to any depreciation) of all Equity Interests in such
Unconsolidated Affiliate held by the members of the Consolidated Group at such
time by (b) the total book value in accordance with GAAP (but determined without
giving effect to any depreciation) of all outstanding Equity Interests in such
Unconsolidated Affiliate at such time.
“Unencumbered Asset Value” means, for the Consolidated Group as of any date, the
sum of (without duplication) the following: (a) an amount equal to (i)(A) the
aggregate Net Operating Income from all Unencumbered Properties owned or leased
(as ground lessee) for the then most recently ended Calculation Period, minus
(B) the aggregate Annual Capital Expenditure Adjustment with respect to such
Unencumbered Properties, divided by (ii) the Capitalization Rate; provided that
in no event shall the amounts calculated in this clause (a) for any Unencumbered
Property be less than zero (0); plus (b) in the case of any Unencumbered
Property that is owned or leased (as ground lessee) for more than one (1) full
but less than four (4) full fiscal quarters, at Borrower’s election (which
election shall be irrevocable) either (x) an amount equal to (i)(A) the Net
Operating Income from such Unencumbered Property for the period the first day of
the first full fiscal quarter during which such Unencumbered Property was owned
and operated through the end of the last fiscal quarter in the most recently
ended Calculation Period, divided by the number of quarters in such period and
multiplied by four (4) minus (B) the Annual Capital Expenditure Adjustment with
respect to such Unencumbered Property, divided by (ii) the Capitalization Rate,
or (y) the aggregate undepreciated book value in accordance with GAAP of such
Unencumbered Property; provided that in no event shall the amounts calculated in
this clause (b) for any Property be less than zero (0); plus (c) the aggregate
undepreciated book value in accordance with GAAP of all Unencumbered Properties
owned or leased (as ground lessee) by the Consolidated Group for less than one
(1) full fiscal quarter; plus (d) without duplication of the amounts included in
clauses (a), (b), and (c) above with respect to Unconsolidated Affiliates, the
amounts described in clauses (a), (b), and (c) above of each Unconsolidated
Affiliate of the Consolidated Group multiplied by the respective Unconsolidated
Affiliate Interest of each member of the Consolidated Group in such
Unconsolidated Affiliate; provided that (a) the amount attributable to any
single Unencumbered Property shall be limited to twenty percent (20%) of
Unencumbered Asset Value and (b) the amount attributable to Unencumbered
Properties owned by Subsidiaries that are not Wholly-Owned Subsidiaries shall be
limited to twenty percent (20%) of Unencumbered Asset Value.
“Unencumbered Interest Coverage Ratio” means, as of any date, the ratio of (a)
Unencumbered NOI to (b) Unsecured Interest Expense; provided that (i) for
purposes of clause (a) of this definition, in the case of any acquisition or
Disposition of any direct or indirect interest in any Unencumbered Property
(including through the acquisition or Disposition of Equity Interests) by the
Consolidated Group during the most-recently ended Calculation Period,
Unencumbered NOI will be adjusted in a manner reasonably acceptable to
Administrative Agent (A) in the case of an acquisition, by adding thereto an
amount equal to the acquired Unencumbered Property’s actual Unencumbered NOI
(computed as if such Unencumbered Property was


24

--------------------------------------------------------------------------------





owned by the Consolidated Group for the entire Calculation Period) generated
during the portion of such Calculation Period that such Unencumbered Property
was not owned by the Consolidated Group, and (B) in the case of a Disposition,
by subtracting therefrom an amount equal to the actual Unencumbered NOI
generated by such Unencumbered Property so disposed of during such Calculation
Period (computed as if such Unencumbered Property was Disposed of by the
Consolidated Group prior to the first day of such Calculation Period) and (ii)
for purposes of clause (b) of this definition, Unsecured Interest Expense for
the most-recently ended Calculation Period shall be adjusted on a pro forma
basis in a manner reasonably acceptable to Administrative Agent to reflect any
Unsecured Debt incurred, assumed, repaid, retired or defeased, as the case may
be, in connection with the acquisition or Disposition of any direct or indirect
interest in Unencumbered Property (including through the acquisition or
Disposition of Equity Interests) by the Consolidated Group during such
Calculation Period as though such Unsecured Debt was incurred, assumed, repaid,
retired or defeased, as the case may be, on the first day of such Calculation
Period.
“Unencumbered NOI” means Net Operating Income from all Unencumbered Properties
for the most recently ended Calculation Period.
“Unencumbered Properties” means, as of any date, each Eligible Unencumbered
Property identified by Borrower in the most-recent Unencumbered Property Report
delivered to Administrative Agent, and “Unencumbered Property” means any one of
the Unencumbered Properties.
“Unencumbered Property Report” means a report in substantially the form of
Exhibit E (or such other form reasonably approved by Administrative Agent)
certified by a Responsible Officer of Parent, for itself and on behalf of
Borrower.
“United States” and “U.S.” mean the United States of America.
“Unmatured Surviving Obligation” means, at any time, any Obligation that is not
due and payable (and for which no claim with respect thereto has been asserted
or demanded) at such time and by the terms of the applicable Loan Document
survives the termination of such Loan Document.
“Unrestricted Cash” means, as of any date, an amount equal to all cash and cash
equivalents of the Consolidated Group that are not subject to a Lien (other than
customary Liens in favor of any depositary bank where such cash is maintained)
or Negative Pledge (other than under the Loan Documents or pursuant to a
customary account agreement with the applicable depositary bank).
“Unsecured Debt” means, for any Person, Indebtedness of such Person that is not
Secured Debt. For purposes hereof, Unsecured Debt of a Person shall include
Indebtedness of such Person that is secured solely by Liens on Equity Interests
issued by such Person or any Affiliate of such Person.
“Unsecured Interest Expense” means, as of any date of determination, Interest
Expense on the Total Unsecured Debt for the most recently ended Calculation
Period.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
“Wholly-Owned” means, with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
directly or indirectly by, or one hundred percent (100%) of such Property is
leased pursuant to an Acceptable Ground Lease directly or indirectly by, such
Person.


25

--------------------------------------------------------------------------------





“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which one
hundred percent (100%) of the Equity Interests and one hundred percent (100%) of
the ordinary voting power are, as of such date, owned and Controlled by such
Person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “hereto,”
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, subject to Section 1.03(b),
applied in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,


26

--------------------------------------------------------------------------------





Indebtedness of the Consolidated Group shall be deemed to be carried at one
hundred percent (100%) of the outstanding principal amount thereof, and the
effects of FASB ASC 825 on financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Parent or Required Lenders shall so request, Administrative
Agent, the Lenders, Parent and Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of Parent, Borrower and Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) concurrently with the delivery of financial statements under
Section 8.01(a) or Section 8.01(b), Borrower shall provide to Administrative
Agent and the Lenders financial statements and other documents setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
1.04    Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Pacific time (daylight or standard, as
applicable). Administrative Agent does not warrant, nor accept responsibility,
nor shall Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.
Article II.
The Commitments and Borrowings
2.01    The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans to Borrower on the Closing Date in an
amount equal to such Lender’s Commitment. The Borrowings shall consist of Loans
made simultaneously by the Lenders in accordance with their respective
Applicable Percentage. Amounts borrowed under this Section 2.01 and repaid or
prepaid may not be reborrowed. Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon Borrower’s irrevocable
notice to Administrative Agent, which may be given by (x) telephone or (y) a
Loan Notice, provided that any telephonic notice must be confirmed immediately
by delivery to Administrative Agent of a Loan Notice. Each such notice must be
received by Administrative Agent not later than 11:00 a.m. three (3) Business
Days prior to the requested date of any conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans; provided, however, that if Borrower wishes to request Eurodollar Rate
Loans having an Interest Period other than one (1), two (2), three (3) or six
(6) months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by Administrative Agent not later than 11:00
a.m. four (4) Business Days prior to the requested date of such conversion or
continuation, whereupon Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m., three (3) Business Days
before the requested date of such conversion


27

--------------------------------------------------------------------------------





or continuation, Administrative Agent shall notify Borrower (which notice may be
by telephone) whether or not the requested Interest Period has been consented to
by all the Lenders. Each conversion to or continuation of Eurodollar Rate Loans
shall be in a minimum principal amount of $25,000,000. Each conversion to Base
Rate Loans shall be in a minimum principal amount of $25,000,000. Each Loan
Notice shall specify (i) whether Borrower is requesting a conversion of Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If Borrower fails to specify a Type of
Loan in a Loan Notice or if Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If Borrower requests a
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.
(b)    Following receipt of a Loan Notice, Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
Borrower, Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
(c)    A Eurodollar Rate Loan may be continued or converted only on the last day
of an Interest Period for such Eurodollar Rate Loan unless Borrower makes all
payments required pursuant to Section 3.05 resulting therefrom. During the
existence of a Default, no Loans may be requested as, converted to or continued
as Eurodollar Rate Loans (other than Eurodollar Rate Loans with Interest Periods
of one (1) month) without the consent of Required Lenders.
(d)    Administrative Agent shall promptly notify Borrower and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, Administrative Agent shall notify Borrower and the Lenders of any
change in Capital One’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(e)    After giving effect to all conversions of Loans from one Type to the
other, and all continuations of Loans as the same Type, there shall not be more
than five (5) Interest Periods in effect.
2.03    Prepayments. Borrower may, upon notice to Administrative Agent, at any
time or from time to time voluntarily prepay Loans in whole or in part; provided
that (i) such notice must be in a form acceptable to Administrative Agent and be
received by Administrative Agent not later than 11:00 a.m. (A) three (3)
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a minimum principal amount of $5,000,000;
(iii) any prepayment of Base Rate Loans shall be in a minimum principal amount
of $500,000 or, in each case, if less, the entire principal amount thereof then
outstanding; and (iv) if such prepayment occurs (A) before May 22, 2019, then
Borrower shall, concurrently with such prepayment, pay to Administrative Agent,
for the ratable benefit of the Lenders, a prepayment penalty equal to two
percent (2.00%) of the Loans being prepaid, and (B) on or after May 22, 2019,
but before May 22, 2020, then Borrower shall, concurrently with such prepayment,
pay to Administrative Agent, for the ratable benefit of the Lenders, a
prepayment penalty equal to one percent (1.00%) of the Loans being prepaid. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Loans to be prepaid and, if Eurodollar Rate Loans


28

--------------------------------------------------------------------------------





are to be prepaid, the Interest Period(s) of such Loans. Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage) of such prepayment. If such notice is given by
Borrower, Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein; provided,
however, that Borrower shall be entitled to make any such payment conditional on
the receipt of other financing or the proceeds of other transactions (if such
payment is made in connection with a refinancing or other payment in full of the
Loans) to the extent specified in such notice. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.13, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages.
2.04    Reduction of Commitments. The Aggregate Commitments shall be
automatically and permanently reduced on the date of each borrowing of Loans
pursuant to Section 2.01 by an amount equal to the aggregate principal amount of
all Borrowings of Loans on such date.
2.05    Repayment of Loans. Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Loans outstanding on such date.
2.06    Interest.
(a)    Loans. Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Margin; and (ii) each Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Margin.
(b)    Default Interest. At the election of the Required Lenders:
(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iii)    Upon the occurrence of an Event of Default pursuant to Section 10.01(f)
or 10.01(g) and upon the request of Required Lenders if any other Event of
Default exists (other than as set forth in clauses (b)(i) and (b)(ii) above),
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Payment. Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder


29

--------------------------------------------------------------------------------





shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.
2.07    Fees.
(a)    Borrower shall pay to Arrangers and Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the
Engagement Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.


(b)    Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
2.08    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.10(a), bear interest for one
day. Each determination by Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of Borrower or for any other reason, Borrower or the
Lenders determine that (i) the Leverage Ratio as calculated by Borrower as of
any applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, Borrower shall
immediately and retroactively be obligated to pay to Administrative Agent for
the account of the applicable Lenders, promptly on demand by Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States,
automatically and without further action by Administrative Agent or any Lender),
an amount equal to the excess of the amount of interest and fees that should
have been paid for such period over the amount of interest and fees actually
paid for such period. This paragraph shall not limit the rights of
Administrative Agent or any Lender, as the case may be, under Section 2.06(b) or
Article X. Borrower’s obligations under this paragraph shall survive for the
nine (9)- month period immediately following the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.
2.09    Evidence of Debt.
The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by Administrative Agent in the ordinary
course of business. The accounts or records maintained by Administrative Agent
and each Lender shall be conclusive absent manifest error of the amount of the
Loans made by the Lenders to Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of Borrower hereunder to pay any amount owing
with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
Administrative Agent in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error.


30

--------------------------------------------------------------------------------





Upon the request of any Lender made through Administrative Agent, Borrower shall
execute and deliver to such Lender (through Administrative Agent) a Note, which
shall evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
2.10    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by
Borrower hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 p.m.
on the date specified herein. Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by Administrative Agent after
12:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders hereunder that Borrower will not make such payment, Administrative Agent
may assume that Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if Borrower has not in fact made such payment,
then each of the Lenders severally agrees to repay to Administrative Agent
forthwith on demand the amount so distributed to such Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation.
A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrower by Administrative Agent because the conditions to the
applicable Borrowing set forth in Article VI are not satisfied or waived in
accordance with the terms hereof, Administrative Agent shall return such funds
(in like funds as received from such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 12.04(c) are several and
not joint. The failure of any Lender to make any Loan or to make any payment
under Section 12.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 12.04(c).


31

--------------------------------------------------------------------------------





(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.11    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then the Lender receiving such greater proportion shall
(x) notify Administrative Agent of such fact, and (y) purchase (for cash at face
value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:
(a)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(b)    the provisions of this Section 2.11 shall not be construed to apply to
(x) any payment made by or on behalf of Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than an assignment to
Borrower or any Affiliate thereof (as to which the provisions of this
Section 2.11 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.12    Increase in Loans.
(a)    Request for Increase. Provided there exists no Default, upon notice to
Administrative Agent (which shall promptly notify the Lenders), Borrower may
from time to time, request an increase in the Loans by an amount (for all such
requests) not exceeding $100,000,000; provided that (i) any such request for an
increase shall be in a minimum amount of $25,000,000 or, if less, the unused
portion of the increase permitted under this Section 2.12, or such lesser amount
as Borrower and Administrative Agent shall agree, (ii) Borrower may make a
maximum of four (4) such requests, and (iii) after giving effect to each such
request, the Total Outstandings shall not exceed $250,000,000. At the time of
sending such notice, Borrower (in consultation with Administrative Agent) shall
specify


32

--------------------------------------------------------------------------------





the time period within which each Lender is requested to respond (which shall in
no event be less than ten (10) Business Days from the date of delivery of such
notice to the Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify Administrative
Agent within such time period whether or not it agrees to increase its Loans
and, if so, whether by an amount equal to, greater than, or less than its
Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its Loans.
(c)    Notification by Administrative Agent; Additional Lenders. Administrative
Agent shall notify Borrower and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of Administrative Agent (which approval shall not be
unreasonably withheld, conditioned or delayed), Borrower may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance reasonably satisfactory to Administrative Agent and its
counsel.
(d)    Effective Date and Allocations. If the Loans of any Lender are increased
in accordance with this Section 2.12, Administrative Agent and Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. Administrative Agent shall promptly notify Borrower
and the Lenders of the final allocation of such increase and the Increase
Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, Borrower shall deliver to Administrative Agent a certificate of each
Loan Party dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of such Loan Party (x) certifying
and attaching the resolutions adopted by such Loan Party with respect to the
transactions contemplated hereunder (including such increase) and delivered on
the Closing Date remain in full force and effect or certifying new resolutions
of such Loan Party approving or consenting to such increase, and (y) in the case
of Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article VII and the other
Loan Documents are true and correct in all material respects (without
duplication of any materiality qualifiers therein) on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (without duplication of any materiality qualifiers
therein) as of such earlier date, and except that for purposes of this
Section 2.12, the representations and warranties contained in each of Sections
7.05(a) and 7.05(b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 8.01(a) and 8.01(b), respectively, and (B) no
Default exists. Each Loan Party shall execute and deliver such documents or
instruments as Administrative Agent may reasonably require to evidence such
increase in the Loans of any Lender and to ratify each such Loan Party’s
continuing obligations hereunder and under the other Loan Documents.
(f)    Conflicting Provisions. This Section 2.12 shall supersede any provisions
in Section 2.11 or 12.01 to the contrary.
2.13    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


33

--------------------------------------------------------------------------------





(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 12.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 12.08 shall be applied at such time or times as may
be determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, as Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; third, if so determined by Administrative
Agent and Borrower, to be held in a deposit account and released pro rata in
order to satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement; fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share and (y) such Loans were made at a time when
the conditions set forth in Section 6.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 2.13(a)(ii) shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.07 for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(b)    Defaulting Lender Cure. If Borrower and Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as Administrative Agent
may determine to be necessary to cause the Loans to be held on a pro rata basis
by the Lenders in accordance with their Applicable Percentages, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will


34

--------------------------------------------------------------------------------





constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
Article III.
Taxes, Yield Protection and Illegality
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of Administrative Agent) require the
deduction or withholding of any Tax from any such payment by Administrative
Agent or a Loan Party, then Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding Taxes, from any payment, then (A) Administrative
Agent shall withhold or make such deductions as are determined by Administrative
Agent to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) Administrative Agent shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(iii)    If any Loan Party or Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
Administrative Agent timely reimburse it for the payment of, any Other Taxes.


35

--------------------------------------------------------------------------------





(c)    Tax Indemnifications.
(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within ten (10) days after demand therefor,
(A) Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (B) Administrative Agent against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 12.06(d) relating to the maintenance of a Participant Register and
(C) Administrative Agent against any Excluded Taxes attributable to such Lender
that are payable or paid by Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to Administrative
Agent under this Section 3.01(c)(ii).
(d)    Evidence of Payments. Upon request by Borrower or Administrative Agent,
as the case may be, after any payment of Taxes by Borrower or by Administrative
Agent to a Governmental Authority as provided in this Section 3.01, Borrower
shall deliver to Administrative Agent or Administrative Agent shall deliver to
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to Borrower or Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding


36

--------------------------------------------------------------------------------





anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or W-8
BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8 BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI,
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8 BEN-E, as applicable,; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8 BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or


37

--------------------------------------------------------------------------------





more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.01(e)(ii)(D), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and Administrative Agent in writing of its legal
inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in


38

--------------------------------------------------------------------------------





this subsection, in no event will the applicable Recipient be required to pay
any amount to any Loan Party pursuant to this Section 3.01(f) the payment of
which would place the Recipient in a less favorable net after-Tax position than
such Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This Section 3.01(f)
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to Borrower through Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and replaced
with an obligation to make Base Rate Loans in lieu thereof, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies Administrative Agent and
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) Borrower shall, upon demand from such
Lender (with a copy to Administrative Agent), prepay or, if applicable, convert
all Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, Administrative Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Rate. Upon any
such prepayment or conversion, Borrower shall also pay accrued interest on the
amount so prepaid or converted.
3.03    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof
(a) Administrative Agent determines that (i) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a)(i) or (ii) above, “Impacted Loans”), or (b) Administrative
Agent or Required Lenders determine that for any reason the Eurodollar Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, Administrative Agent will promptly so notify Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or


39

--------------------------------------------------------------------------------





Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until Administrative Agent (upon the
instruction of Required Lenders) revokes such notice. Upon receipt of such
notice, Borrower may revoke any pending request for a conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
Notwithstanding the foregoing, (x) if Administrative Agent has made the
determination described in clause (a) of the first sentence of this
Section 3.03, Administrative Agent, in consultation with Borrower and the
affected Lenders, may establish an alternative interest rate for the Impacted
Loans, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans until (1) Administrative Agent revokes the notice
delivered with respect to the Impacted Loans under clause (a) of the first
sentence of this Section 3.03, (2) Administrative Agent or the Required Lenders
notify Administrative Agent and Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides Administrative Agent and Borrower written
notice thereof, and (y) if Administrative Agent has made the determination
described in Section 3.02 or clauses (a) or (b) of the first sentence of this
Section, and (i) determined such circumstances are unlikely to be temporary,
(ii) ICE Benchmark Administration (or any Person that takes over the
administration of such rate) discontinues its administration and publication of
interest settlement rates for deposits in Dollars, (iii) a replacement benchmark
rate has been accepted by a majority of banks making syndicated loans in the
United States (or if such a rate cannot be determined, a rate that is endorsed
by the International Swaps and Derivatives Association) in lieu of using LIBOR,
or (iv) the supervisor for the administrator of the interest settlement rate
described in clause (ii) above or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which such interest settlement rate shall no longer be used for
determining interest rates for loans, then the Administrative Agent and Borrower
shall seek to jointly agree upon an alternate rate of interest to LIBOR that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
the Administrative Agent and Borrower shall enter into an amendment to this
Credit Agreement to reflect such alternate rate of interest and such other
related changes to this Credit Agreement as may be applicable. Notwithstanding
anything to the contrary in Section 12.01, such amendment shall become effective
without any further action or consent of any other party to this Credit
Agreement so long as the Administrative Agent shall not have received, within
five (5) Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment. If the alternate rate of
interest determined pursuant to this Section shall be less than zero (0), such
rate shall be deemed to be zero (0) for the purposes of any applicable portion
of the Obligations that has not been identified by Borrower to Administrative
Agent in writing as being subject to a Swap Contract.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account


40

--------------------------------------------------------------------------------





of, or credit extended or participated in by, any Lender (except any reserve
requirement contemplated by Section 3.04(e));
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to Borrower shall be conclusive absent manifest error.
Borrower shall pay such Lender may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the provisions of this Section 3.04 (including
clause (e) below) shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than six (6) months prior to the date
that such Lender notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six (6)- month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)    Reserves on Eurodollar Rate Loans. Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which


41

--------------------------------------------------------------------------------





determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided Borrower shall have received
at least ten (10) Business Days’ prior notice (with a copy to Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice ten (10) Business Days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) Business Days from receipt
of such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by Borrower (for a reason other than (i) the failure of such
Lender to make a Loan, (ii) the delivery by such Lender of a notice under
Section 3.02 or (iii) the delivery of a notice by Administrative Agent under
Section 3.03) to prepay, borrow, continue or convert any Loan other than a Base
Rate Loan on the date or in the amount notified by Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by Borrower pursuant to
Section 12.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.
For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of Borrower such Lender shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 or if any Lender gives


42

--------------------------------------------------------------------------------





a notice pursuant to Section 3.02, and, in each case, such Lender has declined
or is unable to designate a different Lending Office in accordance with
Section 3.06(a), Borrower may replace such Lender in accordance with
Section 12.13.
3.07    Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of Administrative Agent.
Article IV.
Parent Guaranty
4.01    The Guaranty. Parent hereby guarantees to Administrative Agent and each
of the holders of the Obligations, as hereinafter provided, as primary obligor
and not as surety, the prompt payment of the Obligations (the “Guaranteed
Obligations”) in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof. Parent hereby further agrees that if any of the Guaranteed Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), Parent will promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.
4.02    Obligations Unconditional. The obligations of Parent under Section 4.01
are absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents or other
documents relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other Guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable Laws,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of Parent
hereunder shall be absolute and unconditional under any and all circumstances.
Parent agrees that Parent shall have no right of subrogation, indemnity,
reimbursement or contribution against Borrower or any other Guarantor for
amounts paid under this Article IV until such time as the Obligations have been
irrevocably paid in full and the commitments relating thereto have expired or
been terminated. Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by applicable Laws, the occurrence of any
one or more of the following shall not alter or impair the liability of Parent
hereunder, which shall remain absolute and unconditional as described above:
(a)    at any time or from time to time, without notice to Parent, the time for
any performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein shall be waived or any other Guarantee of any of the
Guaranteed


43

--------------------------------------------------------------------------------





Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, Administrative Agent or any of the
holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or
(e)    any of the Guaranteed Obligations shall be determined to be void or
voidable (including for the benefit of any creditor of Parent) or shall be
subordinated to the claims of any Person (including any creditor of Parent).
With respect to its obligations hereunder, Parent hereby expressly waives
diligence, presentment, demand of payment, protest notice of acceptance of the
guaranty given hereby and of Loans that may constitute obligations guaranteed
hereby, notices of amendments, waivers and supplements to the Loan Documents and
other documents relating to the Guaranteed Obligations, or the compromise,
release or exchange of collateral or security, and all notices whatsoever, and
any requirement that Administrative Agent or any holder of the Guaranteed
Obligations exhaust any right, power or remedy or proceed against any Person
under any of the Loan Documents or any other documents relating to the
Guaranteed Obligations or any other agreement or instrument referred to
4.03    Reinstatement. Neither Parent’s obligations hereunder nor any remedy for
the enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of Borrower, by reason of Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Guaranteed Obligations. The obligations of Parent under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Guaranteed Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings pursuant to any Debtor Relief Law or otherwise,
and Parent agrees that it will indemnify Administrative Agent and each holder of
Guaranteed Obligations on demand for all reasonable out-of-pocket costs and
expenses (including all reasonable fees, expenses and disbursements of any law
firm or other outside counsel incurred by Administrative Agent) incurred by
Administrative Agent or such holder of Guaranteed Obligations in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.
4.04    Certain Waivers. Parent acknowledges and agrees that (a) the guaranty
given hereby may be enforced without the necessity of resorting to or otherwise
exhausting remedies in respect of any other security or collateral interests,
and without the necessity at any time of having to take recourse against
Borrower hereunder or against any collateral securing the Guaranteed Obligations
or otherwise, (b) it will not assert any right to require the action first be
taken against Borrower or any other Person (including any co-guarantor) or
pursuit of any other remedy or enforcement any other right and (c) nothing
contained herein shall prevent or limit action being taken against Borrower
hereunder, under the other Loan Documents or the other documents and agreements
relating to the Guaranteed Obligations or from foreclosing on any security or
collateral interests relating hereto or thereto, or from exercising any other
rights or remedies available in respect thereof, if neither Borrower nor
Guarantors shall timely perform their obligations, and the exercise of any such
rights and completion of any such foreclosure proceedings shall not constitute a
discharge of Parent’s obligations hereunder unless as a result thereof, the
Guaranteed Obligations shall have been paid in full and the commitments relating
thereto shall have expired or been terminated, it being the purpose and intent
that Parent’s obligations hereunder be absolute, irrevocable, independent and
unconditional under all circumstances.


44

--------------------------------------------------------------------------------





4.05    Remedies. Parent agrees that, to the fullest extent permitted by
applicable Laws, as between Guarantors, on the one hand, and Administrative
Agent and the holders of the Guaranteed Obligations, on the other hand, the
Guaranteed Obligations may be declared to be forthwith due and payable as
provided in Section 10.02 (and shall be deemed to have become automatically due
and payable in the circumstances provided in Section 10.02) for purposes of
Section 4.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Guaranteed Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Guaranteed Obligations being deemed to
have become automatically due and payable), the Guaranteed Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by Parent for purposes of Section 4.01.
4.06    Rights of Contribution. Parent hereby agrees that, in connection with
payments made hereunder, Parent shall have a right of contribution from each
other Guarantor in accordance with applicable Laws. Such contribution rights
shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been irrevocably
paid in full and the commitments relating thereto shall have expired or been
terminated, and Parent shall not exercise any such contribution rights until the
Guaranteed Obligations have been irrevocably paid in full and the commitments
relating thereto shall have expired or been terminated.
4.07    Guaranty of Payment; Continuing Guaranty. The guarantee in this Article
IV is a guaranty of payment and performance, and not merely of collection, and
is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising.
Article V.
Subsidiary Guarantors
5.01    Subsidiary Guarantors. Unless the Subsidiary Guarantors have been
released from their obligations under the Subsidiary Guaranty pursuant to
Section 5.02, pursuant to the Subsidiary Guaranty, Borrower shall cause each
Subsidiary of Borrower that owns an Unencumbered Property to (a) become a
Subsidiary Guarantor by executing and delivering to Administrative Agent the
Subsidiary Guaranty (or an addendum thereto in the form attached to the
Subsidiary Guaranty), and (b) deliver to Administrative Agent documents of the
types referred to in Sections 6.01(a)(iii), 6.01(a)(iv), and 6.01(a)(vi),
together with a favorable opinion of counsel of such Person, all such
documentation and opinion to be in form, content and scope reasonably
satisfactory to Administrative Agent.
5.02    Release of Subsidiary Guarantors.
(a)    If a Subsidiary Guarantor no longer owns an Unencumbered Property (or no
longer holds a direct or indirect interest in any Subsidiary that owns an
Unencumbered Property), then Administrative Agent agrees to execute and deliver
to Borrower, within five (5) Business Days of Administrative Agent’s receipt of
Borrower’s request, a release of the applicable Subsidiary Guarantor from the
Subsidiary Guaranty so long as no Default shall exist, result from, or be
continuing after giving effect to such release.
(b)    If Parent attains an Investment Grade Rating, then, at the written
request of Borrower, the Subsidiary Guarantors shall be released and discharged
from all obligations (accrued or unaccrued) under the Subsidiary Guaranty (other
than those that expressly survive termination thereof), provided that the
following conditions have been satisfied: (i) no Default shall exist, result
from, or be continuing after giving effect to such release; and (ii) the
Subsidiary Guarantors shall not guarantee any other Unsecured Debt.


45

--------------------------------------------------------------------------------





Article VI.
Conditions Precedent
6.01    Conditions to Closing Date. The occurrence of the Closing Date is
subject to satisfaction of the following conditions precedent:
(a)    Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) or electronic copies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement and the Subsidiary Guaranty, in
each case sufficient in number for distribution to Administrative Agent, each
Lender, Parent, and Borrower;
(ii)    a Note executed by Borrower in favor of each Lender requesting a Note;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;
(iv)    such documents and certifications as Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
(v)    favorable opinions of Latham & Watkins LLP, counsel to the Loan Parties,
and Venable LLP, counsel to Borrower and Parent, each addressed to
Administrative Agent and each Lender, as to the matters concerning the Loan
Parties and the Loan Documents as Administrative Agent may reasonably request;
(vi)    a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals of any Governmental
Authority required in connection with the execution, delivery and performance by
such Loan Party and the validity against such Loan Party of the Loan Documents
to which it is a party, and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;
(vii)    a certificate signed by a Responsible Officer of Parent, for itself and
on behalf of Borrower, certifying (A) that the conditions specified in
Sections 6.02(a) and (b) have been satisfied, and (B) that there has been no
event or circumstance since December 31, 2017 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;


46

--------------------------------------------------------------------------------





(viii)    a duly completed Unencumbered Property Report and Compliance
Certificate certifying compliance with the financial covenants set forth in
Section 9.13, in each case prepared as of March 31, 2018, on a proforma basis,
and signed by a Responsible Officer of Parent, for itself and on behalf of
Borrower;
(ix)    such other certificates, documents, instruments or information as
Administrative Agent or Required Lenders may reasonably require.
(b)    Any fees required to be paid pursuant to the Loan Documents on or before
the Closing Date shall have been paid.
(c)    Unless waived by Administrative Agent, Borrower shall have paid all fees,
charges and disbursements of counsel to Administrative Agent (directly to such
counsel if requested by Administrative Agent) required to be paid pursuant to
the Loan Documents to the extent invoiced prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
Borrower and Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 11.03, for purposes of determining compliance with the conditions
specified in this Section 6.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
6.02    Conditions to all Borrowings. The obligation of each Lender to advance
the Borrowings of its Loans is subject to the following conditions precedent:
(a)    The representations and warranties of Borrower and each other Loan Party
contained in Article VII or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (without duplication of any
materiality qualifiers therein) on and as of the date of such Loan, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (without duplication of any materiality qualifiers therein) as of such
earlier date, and except that for purposes of this Section 6.02, the
representations and warranties contained in subsections (a) and (b) of
Section 7.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 8.01.
(b)    No Default shall exist, or would result from such proposed Borrowing or
from the application of the proceeds thereof.
(c)    Administrative Agent shall have received a Loan Notice in accordance with
the requirements hereof.
Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 6.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.
Article VII.


47

--------------------------------------------------------------------------------





Representations and Warranties
Each of Parent and Borrower represents and warrants to Administrative Agent and
the Lenders that:
7.01    Existence, Qualification and Power; Compliance with Laws. Each member of
the Consolidated Group (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) in the case of
the Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
7.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate in any material respect any Law.
7.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
approvals, consents, exemptions, actions, notices or filings which have been
duly obtained, taken, given or made and are in full force and effect.
7.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except to the extent such enforceability
may be limited by any applicable Debtor Relief Laws and by general principles of
equity.
7.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present the financial
condition of Parent as of the date thereof and its results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.
(b)    The unaudited consolidated balance sheet of Parent dated March 31, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of Parent as of the date thereof and their
results of operations for the


48

--------------------------------------------------------------------------------





period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
7.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of Borrower, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
member of the Consolidated Group or against any of their properties or revenues
that (a) purport to adversely affect this Agreement or any other Loan Document,
or any of the loan transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 7.06, either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect, and there has
been no material adverse change in the status, or financial effect on any member
of the Consolidated Group, of the matters described on Schedule 7.06.
7.07    No Default. No member of the Consolidated Group is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
7.08    Ownership of Property; Liens. Each member of the Consolidated Group has
good record and marketable title in fee simple to, or valid leasehold interests
in, all Properties necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Unencumbered
Property is subject to any Liens (other than Permitted Liens).
7.09    Environmental Compliance. Except as set forth on Schedule 7.09 and
except with respect to any other matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, no
member of the Consolidated Group (a) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (b) has become subject to any
Environmental Liability, (c) has received written notice of any claim with
respect to any Environmental Liability, or (d) knows of any basis for any
Environmental Liability.
7.10    Insurance. The properties of the Consolidated Group are insured with
financially sound and reputable insurance companies not Affiliates of any member
of the Consolidated Group (after giving effect to reasonable and prudent
self-insurance), in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the members of the Consolidated Group
operate.
7.11    Taxes. The members of the Consolidated Group have filed all Federal and
all material state and other tax returns and reports required to be filed, and
have paid all Federal and all material state and other taxes, assessments, fees
and other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against any member of the Consolidated Group that would,
if made, have a Material Adverse Effect. No member of the Consolidated Group is
in breach of any obligations under the Tax Matters Agreement or other similar
agreements.


49

--------------------------------------------------------------------------------





7.12    ERISA Compliance.
(a)    Except as, individually or in the aggregate, would not reasonably be
expected to result in liability of the Consolidated Group of $20,000,000 or
more, (i) each Plan is in compliance with the applicable provisions of ERISA,
the Code and other Federal or state Laws; (ii) each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that the form of such
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS; and (iii) to the knowledge of Parent and Borrower,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.
(b)    There are no pending or, to the knowledge of Parent and Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, (i) no ERISA Event has occurred, and
no Loan Party or any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan or Multiemployer Plan; (ii) each Loan Party and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) no Loan Party or any ERISA Affiliate has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid; (iv) no Loan Party or any ERISA Affiliate
has engaged in a transaction that is subject to Section 4069 or Section 4212(c)
of ERISA; and (v) no Pension Plan or Multiemployer Plan has been terminated by
the plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any such plan.  With
respect to any Pension Plan, as of the most recent annual valuation date for
such Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is sixty percent (60%) or higher, except to the
extent that a Pension Plan with a funding target attainment percentage lower
than sixty percent (60%) would not be underfunded by an amount in excess of
$20,000,000 in order to achieve a funding target attainment percentage of at
least sixty percent (60%) with respect to such Pension Plan.
(d)    The underlying assets of each Loan Party do not constitute Plan Assets.
7.13    Subsidiaries; Equity Interests. As of the Closing Date, Parent has no
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 7.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by the
applicable member of the Consolidated Group in the amounts specified on Part (a)
of Schedule 7.13 free and clear of all Liens. As of the Closing Date, Parent has
no direct or indirect equity investments in any other corporation or entity
other than those specifically disclosed in Part (b) of Schedule 7.13.
7.14    Margin Regulations; Investment Company Act.
(a)    Neither Parent nor Borrower is engaged and will not engage, principally
or as one of their important activities, in the business of purchasing or
carrying margin stock (within the meaning


50

--------------------------------------------------------------------------------





of Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.
(b)    None of Parent, Borrower, any Person Controlling Borrower, or any other
member of the Consolidated Group is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.
7.15    Disclosure. Parent and Borrower have disclosed to Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which any member of the Consolidated Group is subject that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any member of the
Consolidated Group to Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided that, with respect to projected financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
7.16    Compliance with Laws. Each member of the Consolidated Group is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
7.17    Taxpayer Identification Number. Each Loan Party’s true and correct U.S.
taxpayer identification number is set forth on Schedule 12.02.
7.18    Solvency. Each of Parent and Borrower is, individually, Solvent, and the
other Loan Parties, when taken on a consolidated basis with Parent and Borrower
are Solvent.
7.19    REIT Status. Parent is in compliance with Section 8.14.
7.20    OFAC. Neither Parent, nor any of its Subsidiaries, nor, to the knowledge
of Parent and the Loan Parties, any director, officer, employee, agent,
Affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals, Her Majesty’s Treasury’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority with jurisdiction over Parent or any of
its Subsidiaries, or (c) located, organized or resident in a Designated
Jurisdiction.
7.21    Anti-Corruption Laws. Parent and its Subsidiaries have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption or anti-bribery
legislation in other jurisdictions applicable to Parent or any of its
Subsidiaries and have instituted and maintained policies and procedures designed
to promote and achieve compliance with such laws.
7.22    Unencumbered Properties. Each Unencumbered Property is an Eligible
Unencumbered Property.


51

--------------------------------------------------------------------------------





7.23    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
Article VIII.
Affirmative Covenants
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation (other than any Unmatured Surviving Obligation) hereunder shall
remain unpaid or unsatisfied:
8.01    Financial Statements. Each of Parent and Borrower shall deliver to
Administrative Agent and each Lender, in form and detail substantially similar
to those delivered to Administrative Agent on or prior to the Closing Date or
otherwise reasonably satisfactory to Administrative Agent:
(a)    as soon as available, but in any event within one hundred twenty (120)
days after the end of each fiscal year of Parent (or, if earlier, fifteen (15)
days after the date required to be filed with the SEC (without giving effect to
any extension permitted by the SEC)) (commencing with the fiscal year ended
December 31, 2018), a consolidated and consolidating balance sheet of Parent as
at the end of such fiscal year (including consolidating financial information
with respect to Borrower), and the related consolidated and consolidating
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to Required Lenders, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and such consolidating statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of Parent to
the effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of Parent;
(b)    as soon as available, but in any event within sixty (60) days after the
end of each fiscal quarter in any fiscal year of Parent (or, if earlier, five
(5) Business Days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)) (commencing with the
fiscal quarter ended March 31, 2018), a consolidated balance sheet of Parent as
at the end of such fiscal quarter, the related consolidated statements of income
or operations for such fiscal quarter and for the portion of Parent’s fiscal
year then ended, and the related consolidated statements of changes in
shareholders’ equity, and cash flows for the portion of Parent’s fiscal year
then ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of Parent as fairly presenting
the financial condition, results of operations, shareholders’ equity and cash
flows of the Consolidated Group in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;
(c)    as soon as available, but in any event not later than ninety (90) days
after the end of each fiscal year of Parent, forecasts prepared by management of
Parent of consolidated balance sheets and statements of income or operations and
cash flows of the Consolidated Group on a quarterly basis for the immediately
following fiscal year (including the fiscal year in which the Maturity Date
occurs); and


52

--------------------------------------------------------------------------------





(d)    (i) as soon as reasonably practicable, but in any event not later than
ninety (90) days after the end of each fiscal year of Parent, a capital and
operating budget for each Unencumbered Property; and (ii) as soon as reasonably
practicable but in any event within sixty (60) days after the end of each fiscal
quarter in any fiscal year of Parent (A) a statement of all income and expenses
in connection with each Unencumbered Property, certified by a Responsible
Officer of Parent, for itself and on behalf of Borrower, in writing as fairly
presenting the financial information contained therein and (B) a current rent
roll, certified by a Responsible Officer of Parent, for itself and on behalf of
Borrower, as true and correct in all material respects.
As to any information contained in materials furnished pursuant to
Section 8.02(e), Parent and Borrower shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of Parent and Borrower to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.
8.02    Certificates; Other Information. Each of Parent and Borrower shall
deliver to Administrative Agent and each Lender:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 8.01(a) and 8.01(b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
Parent (which delivery may, unless Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);
(b)    concurrently with the delivery of the financial statements referred to in
Sections 8.01(a) and 8.01(b), a duly completed Unencumbered Property Report
signed by the chief executive officer, chief financial officer, treasurer or
controller of Parent (which delivery may, unless Administrative Agent, or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes);
(c)    promptly after any request by Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
Parent by independent accountants in connection with the accounts or books of
any member of the Consolidated Group, or any audit of any of them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Parent, and copies of all annual, regular, periodic and special
reports and registration statements which Parent may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to Administrative Agent pursuant
hereto;
(e)    promptly after the furnishing thereof, copies of any notice of default
sent to, or received from, any holder of debt securities in a principal amount
greater than $20,000,000 of any member of the Consolidated Group pursuant to the
terms of any indenture, loan or credit or similar agreement;
(f)    promptly, and in any event within five (5) Business Days after receipt
thereof by any member of the Consolidated Group, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or


53

--------------------------------------------------------------------------------





possible investigation or other inquiry by such agency regarding financial or
other operational results of any member of the Consolidated Group;
(g)    promptly, of any announcement of any change in any Debt Rating; and
(h)    promptly, such additional information regarding the business, financial
or corporate affairs of the Consolidated Group, as Administrative Agent or any
Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 8.01(a) or (b), or
Section 8.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Parent posts such documents, or provides a link thereto on Parent’s website on
the Internet at the website address listed on Schedule 12.02; or (ii) on which
such documents are posted on Parent’s behalf on an Internet or intranet website,
if any, to which each Lender and Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by Administrative Agent);
provided that: (i) Parent or Borrower shall deliver paper copies of such
documents to Administrative Agent or any Lender upon its request to Parent or
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by Administrative Agent or such Lender and
(ii) Borrower shall notify Administrative Agent (by facsimile or electronic
mail) of the posting of any such documents and provide to Administrative Agent
by electronic mail electronic versions (i.e., soft copies) of such documents.
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by Borrower with any such request
by a Lender for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
Borrower hereby acknowledges that (a) Administrative Agent and/or Arrangers may,
but shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of Borrower hereunder (collectively,
“Borrower Materials”) by posting Borrower Materials on Debt Domain, IntraLinks,
Syndtrak, ClearPar or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to Parent or
its Subsidiaries, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” Borrower shall be deemed to have authorized
Administrative Agent, Arrangers, and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
Borrower or its securities for purposes of United States Federal and state
securities Laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 12.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) Administrative Agent and Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
8.03    Notices. Each of Parent and Borrower shall promptly notify
Administrative Agent and each Lender:
(a)    of the occurrence of any Default;


54

--------------------------------------------------------------------------------





(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any member of the Consolidated Group;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any member of the Consolidated Group and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting any member of the Consolidated Group, including pursuant to
any applicable Environmental Laws, in each case which has resulted or could
reasonably be expected to result in a Material Adverse Effect;
(c)    of the occurrence of any ERISA Event;
(d)    any material litigation, arbitration or governmental investigation or
proceeding instituted or, to the knowledge of any Loan Party, threatened in
writing against any Unencumbered Property, and any material development in any
such litigation, arbitration or governmental investigation or proceeding; and
(e)    of any material change in accounting policies or financial reporting
practices by Parent.
Each notice pursuant to this Section 8.03 shall be accompanied by a statement of
a Responsible Officer of Parent, for itself and on behalf of Borrower, setting
forth details of the occurrence referred to therein and stating what action
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 8.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
8.04    Payment of Obligations. Each of Parent and Borrower shall, and shall
cause each other member of the Consolidated Group to, pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) all material tax liabilities, assessments and governmental charges
or levies upon a member of the Consolidated Group or its properties or assets,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by such member of the Consolidated Group; and (b) all lawful and
material claims which, if unpaid, would by law become a Lien upon its property,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by such member of the Consolidated Group.
8.05    Preservation of Existence, Etc. Each of Parent and Borrower shall, and
shall cause each other member of the Consolidated Group to: (a) preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 9.03 or 9.04; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.
8.06    Maintenance of Properties. Each of Parent and Borrower shall, and shall
cause each other Loan Party to, subject to the terms of all existing leases
which demise any part of the Unencumbered Properties, keep the Unencumbered
Properties in good order, repair, operating condition, and appearance, causing
all necessary repairs, renewals, replacements, additions, and improvements to be
promptly made, and not allow any of the Unencumbered Properties to be misused,
abused or wasted or to deteriorate (ordinary wear and tear excepted).


55

--------------------------------------------------------------------------------





8.07    Maintenance of Insurance. Each of Parent and Borrower shall, and shall
cause each other member of the Consolidated Group to, maintain with financially
sound and reputable insurance companies not Affiliates of any member of the
Consolidated Group, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons.
8.08    Compliance with Laws. Each of Parent and Borrower shall, and shall cause
each other member of the Consolidated Group to, comply in all material respects
with the requirements of all Laws (including Environmental Laws) and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect. Each applicable Loan
Party shall keep, or cause to be kept, the Unencumbered Properties free of any
Hazardous Material (other than routine office, cleaning, janitorial and other
materials and supplies necessary to operate, maintain, repair, improve and lease
the Unencumbered Properties, in each case in commercially reasonable quantities
and used and stored in compliance with all Environmental Laws) to the extent
that such action could reasonably be expected to have a Material Adverse Effect.
8.09    Books and Records. Each of Parent and Borrower shall, and shall cause
each other member of the Consolidated Group to, maintain: (a) proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of Borrower or such member of the
Consolidated Group, as the case may be; and (b) such books of record and account
in material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over Borrower or such Subsidiary, as
the case may be.
8.10    Inspection Rights. Each of Parent and Borrower shall, and shall cause
each other member of the Consolidated Group to, permit representatives and
independent contractors of Administrative Agent (who may be accompanied by any
Lender or any representative of any Lender) to visit and inspect and photograph
any of its properties (including Unencumbered Properties), to examine its
corporate, financial and operating records, and all recorded data of any kind or
nature, regardless of the medium of recording including all software, writings,
plans, specifications and schematics, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (with a representative of the
Consolidated Group being provided an opportunity to be present in such
discussions), all at the expense of Borrower and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to Parent, Borrower or such other member of the Consolidated
Group, as applicable; provided, however, that (i) when an Event of Default has
occurred and is continuing Administrative Agent (or any of its representatives
or independent contractors) may do any of the foregoing at the expense of
Borrower at any time during normal business hours and without advance notice;
and (ii) unless an Event of Default has occurred and is continuing, (x) Borrower
shall not be required to pay the expenses for Administrative Agent for more than
one visit in any calendar year and (y) shall not be required to pay the expenses
for any visit by any Lender.
8.11    Use of Proceeds. Borrower shall use the proceeds of the Loans for
general corporate purposes or other lawful corporate purposes not in
contravention of any Law or of any Loan Document.
8.12    Environmental Matters. Each of Parent and Borrower shall, and shall
cause each other member of the Consolidated Group to comply with all
Environmental Laws except where the failure to so comply could not reasonably be
expected to result in a Material Adverse Effect.


56

--------------------------------------------------------------------------------





8.13    Keepwell. Each of Borrower and Parent at the time the Subsidiary
Guaranty by any Specified Loan Party becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Subsidiary Guaranty and the other Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering Borrower’s or Parent’s obligations
and undertakings under this Section 8.13 voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations and undertakings of each of Borrower and Parent under
this Section 8.13 shall remain in full force and effect until the Obligations
have been indefeasibly paid and performed in full. Each of Borrower and Parent
intends this Section 8.13 to constitute, and this Section 8.13 shall be deemed
to constitute, a Guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.
8.14    REIT Status. Parent elected to be taxed as a REIT for its taxable year
ending December 31, 2013 and will at all times continue to operate in a manner
to qualify for taxation as a REIT.
8.15    Further Assurances. Each of Parent, Borrower and each Loan Party shall,
promptly upon request by Administrative Agent, or any Lender through
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as Administrative
Agent, or any Lender through Administrative Agent, may reasonably require from
time to time in order to (i) carry out more effectively the provisions of the
Loan Documents, and (ii) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto Administrative Agent or any Lender the
rights granted to Administrative Agent or any Lender under any Loan Document or
under any other instrument executed in connection with any Loan Document to
which any Loan Party or any of its Subsidiaries is or is to be a party, and
cause each of its Subsidiaries to do so.
8.16    Anti-Corruption Laws. Each of Parent, Borrower and each Loan Party shall
conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption or anti-bribery legislation in other jurisdictions having
jurisdiction over Parent, Borrower or any other Loan Party, and maintain
policies and procedures designed to promote and achieve compliance with such
laws.
8.17    Beneficial Ownership. Promptly following any reasonable request
therefor, information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” requirements under the PATRIOT Act, the Beneficial
Ownership Regulation or other applicable United States anti-money laundering
laws.






Article IX.
Negative Covenants
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation (other than any Unmatured Surviving Obligation) hereunder shall
remain unpaid or unsatisfied:


57

--------------------------------------------------------------------------------





9.01    Liens. Each of Parent and Borrower shall not, and shall not permit any
other member of the Consolidated Group to, directly or indirectly create, incur,
assume or suffer to exist any Lien upon any Unencumbered Property, other than
the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens for taxes, assessments and governmental charges and levies not yet
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
(c)    (i) carriers’, warehousemen’s or other like Liens arising in the ordinary
course of business which are (A) not overdue for a period of more than thirty
(30) days, (B) do not materially and adversely affect the operation of such
Unencumbered Property, or (C) being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP; and
(ii) mechanics’ and materialmen’s Liens arising in the ordinary course of
business in an aggregate amount (as to all such Liens) not exceeding $1,000,000,
which are (A) not then being enforced in a pending civil action to foreclose
unless any such Lien has been removed from the applicable Unencumbered Property
by the filing of an appropriate bond in accordance with the California Civil
Code, (B) do not materially and adversely affect the operation of such
Unencumbered Property, or (C) being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
(d)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(e)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(f)    easements, rights-of-way, restrictions, restrictive covenants,
encroachments, protrusions, and other similar encumbrances affecting any
Property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of such Property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;
(g)    tenant leases and other interests of lessees and lessors under leases of
real property made in the ordinary course of business; and
(h)    Liens securing judgments and attachments not constituting an Event of
Default under Section 10.01(h).
9.02    Investments. Each of Parent and Borrower shall not, and shall not permit
any other member of the Consolidated Group to, make any Investments, except:
(a)    Investments held by a member of the Consolidated Group on the Closing
Date and listed on Schedule 9.02;


58

--------------------------------------------------------------------------------





(b)    Investments held by a member of the Consolidated Group in the form of
cash or cash equivalents;
(c)    advances to officers, directors and employees of a member of the
Consolidated Group in an aggregate amount not to exceed $2,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(d)    Investments of any member of the Consolidated Group in any other member
of the Consolidated Group;
(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;
(f)    Investments in income producing Properties and assets incidental thereto
(including Investments in Equity Interests of Persons who own such Properties
and assets);
(g)    Investments in unimproved land holdings and construction in progress
(including Investments in the Equity Interests of Persons who own such
unimproved land holdings and construction in progress);
(h)    Investments in mortgages, mezzanine loans and notes receivable (including
Investments in the Equity Interests of Persons who own such mortgages, mezzanine
loans and notes receivable);
(i)    Investments in Unconsolidated Affiliates; and
(j)    additional Investments in an aggregate amount not to exceed $5,000,000.
9.03    Fundamental Changes. Each of Parent and Borrower shall not, and shall
not permit any other member of the Consolidated Group to, merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:
(a)    any Subsidiary may merge or consolidate with (i) Borrower, provided that
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, the continuing or surviving Person shall be or become a
Subsidiary Guarantor;
(b)    any Subsidiary may dissolve or liquidate into (i) Borrower, provided that
Borrower shall be the continuing or surviving Person, or (ii) another
Subsidiary; provided that when any Subsidiary Guarantor is dissolving or
liquidating into another Subsidiary, the continuing or surviving Person shall be
or become a Subsidiary Guarantor;
(c)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Subsidiary Guarantor,
then the transferee must either be Borrower or a Subsidiary Guarantor;


59

--------------------------------------------------------------------------------





(d)    Borrower or any Subsidiary may merge or consolidate with any Person that
is not a member of the Consolidated Group so long as: (i) after giving effect to
such merger or consolidation, no Default has occurred and is continuing; (ii) if
such merger or consolidation is with Borrower, then Borrower shall be the
continuing or surviving Person; and (iii) if such merger or consolidation is
with a Subsidiary Guarantor, then the continuing or surviving Person shall be or
become a Subsidiary Guarantor; and
(e)    any Subsidiary may Dispose of all or substantially all of its assets in a
Disposition permitted pursuant to Section 9.04 (other than Section 9.04(f)).
Notwithstanding the foregoing, any Subsidiary that is not a Subsidiary Guarantor
may merge or consolidate with, or liquidate or dissolve into, or Dispose of all
or substantially of its assets to, any other Subsidiary that is not a Subsidiary
Guarantor whether or not a Default exists before or after giving effect to such
merger, consolidation, liquidation, dissolution or Disposition.
9.04    Dispositions. Each of Parent and Borrower shall not, and shall not
permit any other member of the Consolidated Group to, make any Disposition or
enter into any agreement to make any Disposition, except:
(a)    Dispositions of obsolete, worn out or surplus property, whether now owned
or hereafter acquired, in the ordinary course of business;
(b)    Dispositions in the ordinary course of business;
(c)    Dispositions of equipment to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;
(d)    Dispositions of property by any Subsidiary to Borrower or to a
Wholly-Owned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be Borrower or a
Subsidiary Guarantor;
(e)    Dispositions of Properties so long as no Default exists or would result
therefrom; and
(f)    Dispositions permitted by Section 9.03 (other than Section 9.03(e)).
9.05    Restricted Payments. Each of Parent and Borrower shall not, and shall
not permit any other member of the Consolidated Group to, declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except:
(a)    each Subsidiary may make Restricted Payments to Borrower and any other
Person that owns an Equity Interest in such Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;
(b)    each member of the Consolidated Group may declare and make dividend
payments or other distributions, and may make other Restricted Payments, in each
case payable solely in the common stock or other common Equity Interests of such
Person or of Parent;
(c)    so long as no Default shall have occurred and be continuing at the time
thereof or would result therefrom, each member of the Consolidated Group may
purchase, redeem or otherwise


60

--------------------------------------------------------------------------------





acquire Equity Interests issued by it with the proceeds received from an issue
of new shares of its common stock or other Equity Interests within ninety (90)
days before such Restricted Payment;
(d)    Borrower may make Restricted Payments to Parent and, to the extent
corresponding distributions to other holders of its Equity Interests are
required by its Organization Documents, to such other holders of Equity
Interests, in amounts sufficient to permit Parent to make, and Parent may make,
Restricted Payments, for any twelve (12) month period, not to exceed an amount
equal to the greater of: (i)(A) ninety-five percent (95%) multiplied by (B)
Funds From Operations for such period and (ii) the aggregate amount of
Restricted Payments required to be made by Parent in order for it to (A)
maintain its REIT status and (B) avoid the payment of federal or state income or
excise tax; provided that to the extent a Default is then-existing or would
result from the making of such Restricted Payment by Parent (other than a
Default specified in Sections 10.01(f) or 10.01(g) or a Default that has
resulted in Administrative Agent exercising its remedies under Section 10.02(b),
in which case no Restricted Payments otherwise permitted under this clause (d)
may be made), Borrower may only make Restricted Payments to Parent and, to the
extent corresponding distributions to other holders of its Equity Interests are
required by its Organization Documents, to such other holders of Equity
Interests, in amounts sufficient to permit Parent to make, and Parent may make,
Restricted Payments in the minimum amount required in order for Parent to (A)
maintain its REIT status and (B) avoid the payment of federal or state income or
excise tax;
(e)    any member of the Consolidated Group may make non-cash Restricted
Payments in connection with employee, trustee and director stock option plans or
similar employee, trustee and director incentive arrangements; and
(f)    so long as no Default shall have occurred and be continuing at the time
thereof or would result therefrom, with respect to an equity award granted
pursuant to an equity incentive compensation plan to any current or former
director, employee, independent contractor or other service provider, in each
case, of any of Parent, Borrower or Subsidiary thereof, (i) the withholding of
Equity Interests to satisfy any applicable withholding Tax obligations and/or
exercise or purchase price, (ii) the repurchase or acquisition by Parent or
Borrower of such entity’s Equity Interests or (iii) the grant, award,
modification or payment of any such equity award.
9.06    Change in Nature of Business. Each of Parent and Borrower shall not, and
shall not permit any other member of the Consolidated Group to, engage in any
material line of business substantially different from those lines of business
conducted by the Consolidated Group on the date hereof or any business
substantially related or incidental thereto.
9.07    Transactions with Affiliates. Each of Parent and Borrower shall not, and
shall not permit any other member of the Consolidated Group to, enter into any
transaction of any kind with any Affiliate of a member of the Consolidated
Group, whether or not in the ordinary course of business; provided that the
foregoing shall not apply to:
(a)    any transaction in the ordinary course of business (i) on fair and
reasonable terms substantially as favorable to such member of the Consolidated
Group as would be obtainable by such member of the Consolidated Group at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate or (ii) that comply with the requirements of the North America
Security Administrators Association’s Statement of Policy of Real Estate
Investment Trusts;
(b)    payments to or from such Affiliates under leases of commercial space on
market terms;


61

--------------------------------------------------------------------------------





(c)    payment of fees under asset or property management agreements under terms
and conditions available from qualified management companies;
(d)    Investments by members of the Consolidated Group in Unconsolidated
Affiliates otherwise permitted pursuant to this Agreement;
(e)    transactions between members of the Consolidated Group otherwise
permitted (or not prohibited) hereunder; and
(f)    Restricted Payments permitted under Section 9.05.
9.08    Burdensome Agreements. Each of Parent and Borrower shall not, and shall
not permit any other member of the Consolidated Group to, enter into or permit
to exist any Contractual Obligation (other than the Loan Documents) that
(a) constitutes a Negative Pledge with respect to any Unencumbered Property or
the Equity Interests in any member of the Consolidated Group (other than
Borrower) that directly owns an Unencumbered Property, or (b) limits the ability
of any member of the Consolidated Group to transfer ownership of any
Unencumbered Property or the Equity Interests in any member of the Consolidated
Group (other than Borrower) that directly owns an Unencumbered Property.
9.09    Use of Proceeds. Each of Parent and Borrower shall not use the proceeds
of any Loans, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
9.10    Amendments of Organization Documents. Each of Parent and Borrower shall
not, and shall not permit any other member of the Consolidated Group to, amend
any of its Organization Documents in any manner that would adversely affect any
Loan Party’s ability to pay its Obligations hereunder or materially and
adversely impairs any rights or remedies of Administrative Agent or any Lender
under the Loan Documents or applicable Laws.
9.11    Accounting Changes. Each of Parent and Borrower shall not, and shall not
permit any other member of the Consolidated Group to, make any change in fiscal
year.
9.12    Sanctions. Each of Parent and Borrower shall not, and shall not permit
any other member of the Consolidated Group to, directly or indirectly, use the
proceeds of any Loan or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent or otherwise) of
Sanctions.
9.13    Financial Covenants. Each of Parent and Borrower shall not:
(a)    Maximum Leverage Ratio. Permit the Leverage Ratio, as of the last day of
any fiscal quarter of Parent, to exceed sixty percent (60%); provided that for
the two (2) consecutive quarters following any Significant Acquisition, the
Leverage Ratio may exceed sixty percent (60%), but it may not exceed sixty-five
percent (65%); provided further that such adjustment for any Significant
Acquisition may only occur up to two (2) times during the term of this
Agreement.
(b)    Maximum Secured Leverage Ratio. Permit Total Secured Debt, as of the last
day of any fiscal quarter of Parent, to be greater than forty-five percent (45%)
of Total Asset Value.


62

--------------------------------------------------------------------------------





Notwithstanding the foregoing, each of Parent and Borrower shall not, and shall
not permit any other member of the Consolidated Group to, secure any
Indebtedness outstanding under or pursuant to any Pari Passu Facility or any
Material Credit Facility unless and until the Obligations (including the
Guaranties) shall concurrently be secured equally and ratably with such
Indebtedness pursuant to documentation reasonably acceptable to Administrative
Agent in substance and in form including an intercreditor agreement and opinions
of counsel to Parent, Borrower and/or any other members of the Consolidated
Group, as the case may be, from counsel and in a form that is reasonably
acceptable to Administrative Agent.
(c)    Maximum Secured Recourse Debt. Permit Total Secured Recourse Debt, as of
the last day of any fiscal quarter of Parent, to be greater than fifteen percent
(15%) of Total Asset Value.
(d)    Minimum Tangible Net Worth. Permit Tangible Net Worth, at any time, to be
less than the sum of (i) $760,740,750, and (ii) an amount equal to seventy-five
percent (75%) of the net equity proceeds received by Parent after September 30,
2016 (other than any such proceeds that are received within ninety (90) days
before or after any redemption of Equity Interests of Parent or Borrower
permitted hereunder).
(e)    Minimum Fixed Charge Coverage Ratio. Permit the ratio of (i) Adjusted
EBITDA to (ii) Fixed Charges for the Calculation Period ending as of the last
day of any fiscal quarter of Parent, to be less than 1.50 to 1.0.
(f)    Unencumbered Leverage Ratio. Permit Total Unsecured Debt, as of the last
day of any fiscal quarter of Parent, to be greater than sixty percent (60%) of
Unencumbered Asset Value; provided that for the two (2) consecutive quarters
following any Significant Acquisition, the Unencumbered Leverage Ratio may
exceed sixty percent (60%), but it may not exceed sixty-five percent (65%);
provided further that such adjustment for any Significant Acquisition may only
occur up to two (2) times during the term of this Agreement.
(g)    Unencumbered Interest Coverage Ratio. Permit the Unencumbered Interest
Coverage Ratio for the Calculation Period ending as of the last day of any
fiscal quarter of Parent to be less than 1.75 to 1.0.
9.14    ERISA Compliance. No Loan Party shall take any action that would cause
its underlying assets to constitute Plan Assets.
9.15    Anti-Corruption Laws. No Loan Party shall directly or indirectly use the
proceeds of any Loan for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977 or other similar legislation in other
jurisdictions.








Article X.
Events of Default and Remedies
10.01    Events of Default. Any of the following shall constitute an Event of
Default (each, an “Event of Default”):


63

--------------------------------------------------------------------------------





(a)    Non-Payment. Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within three (3) Business Days after the same becomes due, any interest on
any Loan, or any fee due hereunder, or (iii) within five (5) Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or
(b)    Specific Covenants. Any member of the Consolidated Group fails to perform
or observe any term, covenant or agreement contained in any of Section 8.01,
8.02, 8.03, 8.05(a) (as it relates to any Loan Party), 8.10, 8.11 or Article IX;
or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days, or if such failure is capable of cure but not
within thirty (30) days, such longer period (but in no event to exceed an
additional thirty (30) days) as may be reasonably necessary to cure such failure
so long as such Loan Party commences such cure within the initial thirty (30)
days and Administrative Agent is satisfied that such Loan Party is diligently
pursuing such cure; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (without duplication of any materiality
qualifiers therein) when made or deemed made; or
(e)    Cross-Default. (i) any member of the Consolidated Group (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including amounts owing to all creditors under
any combined or syndicated credit arrangement) of more than (x) $80,000,000,
either individually or in the aggregate, with respect to Recourse Debt or
(y) $150,000,000, either individually or in the aggregate with respect to
Non-Recourse Debt, and such failure continues after the expiration of any
applicable period of grace or notice, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any member of the Consolidated
Group is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as defined in such Swap Contract) under such Swap Contract as
to which any member of the Consolidated Group is an Affected Party (as defined
in such Swap Contract) and, in either event, the Swap Termination Value owed by
such member of the Consolidated Group as a result thereof is greater than
$80,000,000; or
(f)    Insolvency Proceedings, Etc. Any member of the Consolidated Group (other
than Immaterial Subsidiaries) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the


64

--------------------------------------------------------------------------------





appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any member of the Consolidated
Group (other than Immaterial Subsidiaries) becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied in an aggregate amount (as to all such writs, warrants or process)
exceeding $5,000,000 against all or any material part of the property of any
such Person and remains unreleased, unvacated or not fully bonded for a period
of sixty (60) days after its issue or levy; or
(h)    Judgments. There is entered against any member of the Consolidated Group
and remains outstanding (i) one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding $40,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten (10) consecutive Business
Days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
(i)    ERISA. An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result,
individually or in the aggregate with any other ERISA Event, in liability of any
member of the Consolidated Group under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC that has, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the Obligations
(other than Unmatured Surviving Obligations), ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of Loan
Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    REIT Status. Parent ceases to be treated as a REIT in any taxable year;
or
(m)    Stock Exchange Listing. Parent’s common Equity Interests shall cease to
be traded on the New York Stock Exchange, NASDAQ, or other nationally recognized
exchange reasonably acceptable to Required Lenders.
10.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Administrative Agent shall, at the request of, or may, with the
consent of, Required Lenders, take any or all of the following actions:


65

--------------------------------------------------------------------------------





(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower; and
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of Administrative Agent or any Lender.
10.03    Application of Funds. After the exercise of remedies provided for in
Section 10.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 10.02), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.13, be
applied by Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including the reasonable allocated cost of internal counsel) and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting (i) unpaid
principal of the Loans and (ii) breakage, termination or other payments due
under any Swap Contract (that relates solely to the Obligations) between any
Loan Party and Administrative Agent, any Lender or any Affiliate of
Administrative Agent or a Lender, ratably among the Lenders, the applicable
Affiliates (with respect to clause (ii)) in proportion to the respective amounts
described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law;
provided that Excluded Swap Obligations with respect to any Subsidiary Guarantor
shall not be paid with amounts received from such Subsidiary Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation to Obligations otherwise set forth
in this Section 10.03.
Article XI.


66

--------------------------------------------------------------------------------





Administrative Agent
11.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Capital One to act on its behalf as Administrative Agent hereunder and
under the other Loan Documents and authorizes Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of Administrative Agent and the Lenders, and except
for any provision which provides specific rights to Borrower or any other Loan
Party, neither Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
11.02    Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with Borrower or any Subsidiary thereof or other
Affiliate thereof as if such Person were not Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
11.03    Exculpatory Provisions. Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents), provided that Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided


67

--------------------------------------------------------------------------------





in Sections 12.01 and 10.02) or (ii) in the absence of its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction by a
final and nonappealable judgment. Administrative Agent shall not be deemed to
have knowledge of any Default, unless and until notice describing such Default
is given in writing to Administrative Agent by Borrower or a Lender.
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article VI or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.
11.04    Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, that by its terms must be fulfilled to the satisfaction of a
Lender, Administrative Agent may presume that such condition is satisfactory to
such Lender unless Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Administrative Agent
may consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
11.05    Delegation of Duties. Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by Administrative
Agent. Administrative Agent and any such sub‑agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub‑agent and to the Related Parties of Administrative Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non‑appealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
11.06    Resignation of Administrative Agent.
(a)    Administrative Agent may at any time give notice of its resignation to
the Lenders and Borrower. Upon receipt of any such notice of resignation,
Required Lenders shall have the right, in consultation with Borrower and subject
to Borrower’s approval (such approval not to be unreasonably withheld, delayed
or conditioned) so long as no Event of Default exists, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by Required Lenders, shall have been approved by Borrower
(so long as no Event of Default exists and pursuant to the requirements above)
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by


68

--------------------------------------------------------------------------------





Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, Required Lenders may, to the
extent permitted by applicable Law, by notice in writing to Borrower and such
Person remove such Person as Administrative Agent and, in consultation with
Borrower and subject to Borrower’s approval (such approval not to be
unreasonably withheld, delayed or conditioned) so long as no Event of Default
exists, appoint a successor. If no such successor shall have been so appointed
by Required Lenders, shall have been approved by Borrower (so long as no Event
of Default exists and pursuant to the requirements above) and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by Required Lenders) (the “Removal Effective Date”), then such removal
shall nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section 11.06) . The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
or removed Administrative Agent’s resignation or removal hereunder and under the
other Loan Documents, the provisions of this Article XI and Section 12.04 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.
11.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon Administrative
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
11.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or Syndication Agents listed on the cover
page hereof shall have any powers, duties


69

--------------------------------------------------------------------------------





or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as Administrative Agent or a Lender
hereunder.
11.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and Administrative Agent under
Sections 2.07 and 12.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.07 and 12.04.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize Administrative Agent to vote in respect
of the claim of any Lender in any such proceeding.
11.10    Guaranty Matters. The Lenders irrevocably authorize Administrative
Agent, and Administrative Agent hereby agrees for the benefit of the Loan
Parties, to release any Subsidiary Guarantor from its obligations under any
Subsidiary Guaranty if such Subsidiary Guarantor (a) no longer owns an
Unencumbered Property (or no longer holds a direct or indirect interest in any
Subsidiary that owns an Unencumbered Property), or (b) otherwise ceases to be
required to be a Subsidiary Guarantor pursuant to the terms of this Agreement or
the Subsidiary Guaranty. Upon request by Administrative Agent at any time,
Required Lenders will confirm in writing Administrative Agent’s authority to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty pursuant to this Section 11.10.
Article XII.
Miscellaneous
12.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by Required Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:


70

--------------------------------------------------------------------------------





(a)    waive any condition set forth in Section 6.01 (other than
Section 6.01(c)) without the written consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 10.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or any fees or other amounts payable hereunder or under any other Loan
Document, or change the manner of computation of any financial ratio (including
any change in any applicable defined term) used in determining the Applicable
Margin that would result (on the date of the effectiveness of such amendment) in
a reduction of any interest rate on any Loan or any fee payable hereunder
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of Required Lenders shall be necessary to amend
the definition of “Default Rate” or to waive any obligation of Borrower to pay
interest at the Default Rate;
(e)    change Section 10.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(f)    change any provision of this Section 12.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(g)    release Parent from the Guaranty provided by Parent, without the written
consent of each Lender; or
(h)    release all or substantially all of the value of the Subsidiary Guaranty
without the written consent of each Lender, except to the extent the release of
any Subsidiary Guarantor is permitted pursuant to Sections 11.10 (in which case
such release may be made by Administrative Agent acting alone);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to the Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document; and (ii) the Engagement Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.


71

--------------------------------------------------------------------------------





In the event any financial covenants or other material covenants set forth in
any Existing Credit Agreement or any amendment, modification, supplement,
restatement or replacement thereof, shall be implemented or amended to be more
restrictive on the Consolidated Group than the respective covenants set forth in
this Agreement, the applicable covenant(s) set forth in this Agreement shall
automatically be deemed to be amended to conform to the modified covenant(s) in
such Existing Credit Agreement, unless the Required Lenders otherwise agree in
their sole discretion.
In the event that there is (x) an approval by the “Required Lenders” (as defined
in the Existing Credit Agreements) of the addition of eligible properties to the
unencumbered property pool which does not meet one or more of the criteria for
inclusion therein set forth in the Existing Credit Agreements, or (y) a proposal
in writing to modify, waive or restate, terminate or request a consent or
approval with respect to, any provisions in the Existing Credit Agreements in
respect of guarantors, unencumbered properties, reporting requirements,
representations and warranties, affirmative covenants, negative covenants,
financial covenants, changes in GAAP, events of default, and associated
definitions (which may include a written waiver of an existing actual or
potential default or event of default that is intended to be eliminated by such
modification, restatement or waiver) (each of the foregoing in clauses (x) and
(y), a “Proposed Modification”), then (A) any Lender shall be deemed to have
automatically approved the Proposed Modification of any provision hereof for
purposes of determining if the requisite approvals hereunder have been obtained
if such Lender or an affiliate of such Lender approved the Proposed Modification
under the Existing Credit Agreements in its capacity as a “Lender” under the
Existing Credit Agreements and (B) in the case that the Lenders described in
clause (A) above constitute the Required Lenders, then simultaneously with the
agreement to or granting of such Proposed Modification under the Existing Credit
Agreements, this Agreement shall be deemed modified or restated, or such waiver,
consent or approval granted, in a manner consistent with the Proposed
Modifications under the Existing Credit Agreements, unless such modification,
restatement, waiver, consent or approval requires the consent of each Lender or
each Lender directly and adversely affected thereby under the terms hereof. If
requested by the Borrower or the Administrative Agent, the Borrower, the Parent,
the Administrative Agent and each approving Lender (including any Lender deemed
to have approved as described above) shall execute and deliver a written
amendment to, restatement of, or waiver, consent or approval of this Agreement
memorializing such modification, restatement, waiver, consent or approval.
12.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to Borrower or Administrative Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 12.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Borrower).


72

--------------------------------------------------------------------------------





Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail, FpML messaging and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender has
notified Administrative Agent that it is incapable of receiving notices under
such Article by electronic communication. Administrative Agent or Borrower may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Borrower, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of Borrower’s or Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Loan Party, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(d)    Change of Address, Etc. Each of Borrower and Administrative Agent may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number


73

--------------------------------------------------------------------------------





for notices and other communications hereunder by notice to Borrower and
Administrative Agent. In addition, each Lender agrees to notify Administrative
Agent from time to time to ensure that Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to Borrower or its
securities for purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify Administrative
Agent, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of Borrower. All telephonic
notices to and other telephonic communications with Administrative Agent may be
recorded by Administrative Agent, and each of the parties hereto hereby consents
to such recording.
12.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 10.02 for the benefit of all the Lenders;
provided, however, that the foregoing shall not prohibit (a) Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 12.08 (subject to the terms of Section 2.11), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) Required Lenders shall have the rights otherwise ascribed to
Administrative Agent pursuant to Section 10.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.11, any Lender may, with the consent of Required Lenders,
enforce any rights and remedies available to it and as authorized by Required
Lenders.
12.04    Expenses; Indemnity; Damage Waiver.


74

--------------------------------------------------------------------------------





(a)    Costs and Expenses. Borrower shall pay (i) all reasonable and documented
direct, out‑of‑pocket third party expenses incurred by Administrative Agent and
its Affiliates (including the reasonable fees, charges and disbursements of a
single counsel (and appropriate local counsel) for Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable and
documented direct, out‑of‑pocket third party expenses incurred by Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for Administrative Agent or any Lender; provided that absent a conflict
of interest, Borrower shall not be required to pay for more than one (1) counsel
(and appropriate local and special counsel)), in connection with the enforcement
or protection of the rights (A) in connection with this Agreement and the other
Loan Documents, including the rights of Administrative Agent and Lenders under
this Section, or (B) in connection with the Loans made hereunder, including all
such out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(b)    Indemnification by Loan Parties. Each Loan Party shall indemnify
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees, disbursements and other charges of a single
counsel to all Indemnitees taken as a whole and, if reasonably necessary, a
single local counsel for all Indemnitees taken as a whole in each relevant
jurisdiction, and in the case of an actual or perceived conflict of interest,
additional counsel in each relevant jurisdiction to the affected Indemnitees),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including Borrower or any other Loan Party) other than such Indemnitee and its
Related Parties arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by Borrower or any of its Subsidiaries, or any Environmental Claim
or Environmental Liability related in any way to any member of the Consolidated
Group, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any member of the
Consolidated Group, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. Without limiting the provisions of Section 3.01(c), this
Section 12.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to


75

--------------------------------------------------------------------------------





Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to Administrative Agent (or
any such sub-agent) or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the Loans at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided
further that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against Administrative Agent (or any such sub-agent), in its capacity as such,
or against any Related Party of any of the foregoing acting for Administrative
Agent (or any such sub-agent) in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.10(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, Borrower shall not assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section 12.04 and the indemnity
provisions of Section 12.02(e) shall survive the resignation of Administrative
Agent, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
12.05    Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent or any Lender, or Administrative Agent
or any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by Administrative Agent, plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
12.06    Successors and Assigns.


76

--------------------------------------------------------------------------------





(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor Parent may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in Section 12.06(b)(i)(B) in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in Section 12.06(b)(i)(A), the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of Administrative Agent and, so long as no Event of
Default has occurred and is continuing, Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 12.06 and,
in addition:
(A)    the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
(other


77

--------------------------------------------------------------------------------





than a Defaulting Lender), an Affiliate of a Lender (other than a Defaulting
Lender) or an Approved Fund with respect to such Lender; provided that Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to Administrative Agent within ten (10) Business Days
after having received notice thereof; and
(B)    the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Commitment if such assignment is to a Person that is not a Lender (to the extent
such Lender is not a Defaulting Lender) with a Commitment, an Affiliate of such
Lender (to the extent such Lender is not a Defaulting Lender) or an Approved
Fund with respect to such Lender or (2) any Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
Borrower or any member of the Consolidated Group, or (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations, or other compensating actions, including funding, with the
consent of Borrower and Administrative Agent, the applicable pro rata share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent, any Lender or Borrower hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an


78

--------------------------------------------------------------------------------





Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05,
and 12.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Upon request, Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
(c)    Register. Administrative Agent, acting solely for this purpose as an
agent of Borrower (and such agency being solely for tax purposes), shall
maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and
Borrower, Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or Borrower or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent, the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 12.04(c) without regard to the existence of any
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.01 that affects such Participant. Subject to subsection (b) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of, and be subject to the obligations in, Sections 3.01, 3.04 and 3.05 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 12.13 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such


79

--------------------------------------------------------------------------------





entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at Borrower’s request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.11 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
12.07    Treatment of Certain Information; Confidentiality. Each of
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and shall either have a legal obligation or shall agree to keep such information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.12(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating Borrower or its Subsidiaries
or the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the prior written consent of Borrower or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than Borrower. For purposes of this Section, “Information” means
all information received from Parent or any Subsidiary relating to Parent or any
Subsidiary or any of their respective


80

--------------------------------------------------------------------------------





businesses, other than any such information that is available to Administrative
Agent or any Lender on a nonconfidential basis prior to disclosure by Parent or
any Subsidiary. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Each of Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning Parent or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
12.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of Borrower or any other Loan
Party against any and all of the obligations of Borrower or such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to Administrative Agent for further application in
accordance with the provisions of Section 2.13 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify Borrower and Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
12.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
12.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and


81

--------------------------------------------------------------------------------





all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 6.01, this Agreement shall
become effective when it shall have been executed by Administrative Agent and
when Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
12.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation (other than Unmatured
Surviving Obligations) hereunder shall remain unpaid or unsatisfied.
12.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 12.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.
12.13    Replacement of Lenders. If Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(a)    Borrower shall have paid, or caused to be paid, to Administrative Agent
the assignment fee specified in Section 12.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and


82

--------------------------------------------------------------------------------





(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
12.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. PARENT, BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ADMINISTRATIVE AGENT, ANY
LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST PARENT,
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


83

--------------------------------------------------------------------------------





(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
12.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
12.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i)(A) the arranging and other services
regarding this Agreement provided by Administrative Agent and Arrangers, and the
Lenders are arm’s-length commercial transactions between Borrower , each other
Loan Party and their respective Affiliates, on the one hand, and Administrative
Agent and Arrangers, and the Lenders, on the other hand, (B) each of Borrower
and the other Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii)(A) Administrative Agent, each Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for Borrower, any other Loan Party or
any of their respective Affiliates, or any other Person and (B) neither
Administrative Agent, any Arranger nor any Lender has any obligation to
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and
(iii) Administrative Agent, any Arranger and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrower, the other Loan Parties and their
respective Affiliates, and neither Administrative Agent, any Arranger nor any
Lender has any obligation to disclose any of such interests to Borrower, any
other Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of Borrower and the other Loan Parties hereby waives and
releases any claims that it may have against Administrative Agent and any
Arranger or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
12.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by Administrative Agent, or the keeping of records in


84

--------------------------------------------------------------------------------





electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by
Administrative Agent pursuant to procedures approved by it.
12.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the Act.
Borrower shall, and shall cause all other Loan Parties to, promptly following a
request by Administrative Agent or any Lender, provide all documentation and
other information that Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
12.19    Time of the Essence. Time is of the essence of the Loan Documents.
12.20    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
12.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


85

--------------------------------------------------------------------------------





(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[Remainder of page intentionally blank. Signature pages follow.]


86

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




 
 
BORROWER:
 
 
 
 
 
 
REXFORD INDUSTRIAL REALTY, L.P.,
 
 
a Maryland limited partnership
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.
 
 
 
a Maryland corporation,
 
 
 
its General Partner
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
Name: Adeel Khan
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
PARENT:
 
 
 
 
 
 
REXFORD INDUSTRIAL REALTY, INC.
 
 
a Maryland corporation,
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
Name: Adeel Khan
 
 
 
Title: Chief Financial Officer



Signature Page to Credit Agreement

--------------------------------------------------------------------------------





 
 
 
SUBSIDIARY GUARANTORS:
 
 
 
 
 
 
 
REXFORD INDUSTRIAL - 19402 SUSANA, LLC
 
 
 
REXFORD INDUSTRIAL - 228TH STREET, LLC
 
 
 
REXFORD INDUSTRIAL - 2980 SAN FERNANDO, LLC
 
 
 
REXFORD INDUSTRIAL - 301 N FIGUEROA, LLC
 
 
 
REXFORD INDUSTRIAL - 3233 MISSION OAKS, LLC
 
 
 
REXFORD INDUSTRIAL - 5421 ARGOSY, LLC
 
 
 
REXFORD INDUSTRIAL - 687 EUCALYPTUS, LLC
 
 
 
REXFORD INDUSTRIAL - 8315 HANAN, LLC
 
 
 
REXFORD INDUSTRIAL - 8542 SLAUSON, LLC
 
 
 
REXFORD INDUSTRIAL - 9615 NORWALK, LLC
 
 
 
REXFORD INDUSTRIAL - 1065 WALNUT, LLC
 
 
 
REXFORD INDUSTRIAL - ALTON, LLC
 
 
 
REXFORD INDUSTRIAL - AZUSA CANYON, LLC
 
 
 
REXFORD INDUSTRIAL - FAIRVIEW, LLC
 
 
 
REXFORD INDUSTRIAL - GALE, LLC
 
 
 
REXFORD INDUSTRIAL - HARBOR, LLC
 
 
 
REXFORD INDUSTRIAL - HINDRY, LLC
 
 
 
REXFORD INDUSTRIAL - HOLLAND, LLC
 
 
 
REXFORD INDUSTRIAL - ICON, LLC
 
 
 
REXFORD INDUSTRIAL - IMPERIAL HIGHWAY, LLC
 
 
 
REXFORD INDUSTRIAL - INDUSTRY WAY, LLC
 
 
 
REXFORD INDUSTRIAL - JURUPA, LLC
 
 
 
REXFORD INDUSTRIAL - NELSON, LLC
 
 
 
REXFORD INDUSTRIAL - SAFARI, LLC
 
 
 
REXFORD INDUSTRIAL - SDLAOC
 
 
 
REXFORD INDUSTRIAL - STOWE, LLC
 
 
 
REXFORD INDUSTRIAL - VANOWEN, LLC
 
 
 
REXFORD INDUSTRIAL - WESTERN, LLC
 
 
 
RIF I - MONROVIA, LLC
 
 
 
RIF I - VALLEY BLVD., LLC
 
 
 
RIF II - BLEDSOE AVENUE, LLC
 
 
 
RIF II - CROCKER, LLC
 
 
 
RIF II - EASY STREET, LLC
 
 
 
RIF II - FIRST AMERICAN WAY, LLC
 
 
 
 
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, L.P.
 
 
 
a Maryland limited partnership,
 
 
 
its Sole and Managing Member
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.
 
 
 
a Maryland corporation
 
 
 
its General Partner
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
Name: Adeel Khan
 
 
 
Title: Chief Financial Officer



Signature Page to Credit Agreement

--------------------------------------------------------------------------------





 
 
 
RIF II - LA JOLLA SORRENTO BUSINESS PARK, LLC
 
 
 
RIF II - ORANGETHORPE LLC
 
 
 
RIF II - ORANGETHORPETIC, LLC
 
 
 
RIF II - PIONEER AVENUE, LLC
 
 
 
RIF III - 157TH STREET, LLC
 
 
 
RIF III - ARCHIBALD, LLC
 
 
 
RIF III - AVENUE STANFORD, LLC
 
 
 
RIF III - BROADWAY, LLC
 
 
 
RIF III - EMPIRE LAKES, LLC
 
 
 
RIF III - IMPALA, LLC
 
 
 
RIF III - SANTA FE SPRINGS, LLC
 
 
 
RIF III - YARROW DRIVE, LLC
 
 
 
RIF III - YARROW DRIVE II, LLC
 
 
 
RIF IV - BURBANK, LLC
 
 
 
RIF IV - CENTRAL AVENUE, LLC
 
 
 
RIF IV - CORNERSTONE, LLC
 
 
 
RIF IV - EAST 46TH STREET, LLC
 
 
 
RIF IV - ENFIELD, LLC
 
 
 
RIF IV - GLENDALE, LLC
 
 
 
RIF IV - GRAND, LLC
 
 
 
RIF IV - HARBOR WARNER, LLC
 
 
 
RIF IV - NEWTON, LLC
 
 
 
RIF IV - POINSETTIA, LLC
 
 
 
RIF IV - SAN GABRIEL, LLC
 
 
 
RIF IV - WEST 33RD STREET, LLC
 
 
 
RIF V - 240TH STREET, LLC
 
 
 
RIF V - 3360 SAN FERNANDO, LLC
 
 
 
RIF V - ARROW BUSINESS CENTER, LLC
 
 
 
RIF V - ARROYO, LLC
 
 
 
RIF V - BENSON, LLC
 
 
 
RIF V - CALVERT, LLC
 
 
 
RIF V - CAMPUS AVENUE, LLC
 
 
 
RIF V - DEL NORTE, LLC
 
 
 
RIF V - GGC ALCORN, LLC
 
 
 
RIF V - GLENDALE COMMERCE CENTER, LLC
 
 
 
 
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, L.P.
 
 
 
a Maryland limited partnership,
 
 
 
its Sole and Managing Member
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.
 
 
 
a Maryland corporation
 
 
 
its General Partner
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
Name: Adeel Khan
 
 
 
Title: Chief Financial Officer



Signature Page to Credit Agreement

--------------------------------------------------------------------------------





 
 
 
RIF V - GOLDEN VALLEY, LLC
 
 
 
RIF V - GRAND COMMERCE CENTER, LLC
 
 
 
RIF V - JERSEY, LLC
 
 
 
RIF V - MACARTHUR, LLC
 
 
 
RIF V - NORMANDIE BUSINESS CENTER, LLC
 
 
 
RIF V - ODESSA, LLC
 
 
 
RIF V - PARAMOUNT BUSINESS CENTER, LLC
 
 
 
RIF V - SHOEMAKER INDUSTRIAL PARK, LLC
 
 
 
RIF V - VINEDO, LLC
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, L.P.
 
 
 
a Maryland limited partnership,
 
 
 
its Sole and Managing Member
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.
 
 
 
a Maryland corporation
 
 
 
its General Partner
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
Name: Adeel Khan
 
 
 
Title: Chief Financial Officer





Signature Page to Credit Agreement

--------------------------------------------------------------------------------





 
 
ADMINISTRATIVE AGENT:
 
 
 
 
 
 
 
CAPITAL ONE, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
By:
/s/ Frederick H. Denecke
 
 
 
Name:
Frederick H. Denecke
 
 
 
Title:
Senior Vice President
 
 
 
 
 



Signature Page to Credit Agreement

--------------------------------------------------------------------------------





 
 
LENDER:
 
 
 
 
 
 
 
CAPITAL ONE, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
By:
/s/ Frederick H. Denecke
 
 
 
Name:
Frederick H. Denecke
 
 
 
Title:
Senior Vice President
 
 
 
 
 



Signature Page to Credit Agreement

--------------------------------------------------------------------------------





 
 
LENDER:
 
 
 
 
 
 
 
BRANCH BANKING & TRUST COMPANY
 
 
 
 
 
 
 
 
By:
/s/ Ahaz A. Armstrong
 
 
 
Name:
Ahaz A. Armstrong
 
 
 
Title:
Senior Vice President
 
 
 
 
 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 2.01


COMMITMENTS
AND APPLICABLE PERCENTAGES


Lender
Commitment
Applicable Percentage
Capital One National Association
$75,000,000
50.000000000%
Branch Banking & Trust Company
$75,000,000
50.000000000%
Total
$150,000,000
100.000000000%







Schedule 2.01

--------------------------------------------------------------------------------






SCHEDULE 7.06


LITIGATION


None.






Schedule 7.06

--------------------------------------------------------------------------------






SCHEDULE 7.09


ENVIRONMENTAL MATTERS


None.






Schedule 7.09

--------------------------------------------------------------------------------






SCHEDULE 7.13


SUBSIDIARIES; OTHER EQUITY INVESTMENTS


Part (a) Subsidiaries


Subsidiary
Ownership Percentage
Owner
Rexford Industrial Realty, L.P.
100% General Partnership Interest
Rexford Industrial Realty, Inc.
Rexford Industrial Realty and Management, Inc.
100% Equity Interest
Rexford Industrial Realty, L.P.
Rexford Business Center -Fullerton, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - 19402 Susana, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - 228th Street, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - 2980 San Fernando, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - 301 N Figueroa, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - 3233 Mission Oaks, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - 5300 Sheila, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - 5421 Argosy, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - 687 Eucalyptus, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - 8315 Hanan, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - 8542 Slauson, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - 9615 Norwalk, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - Alton, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - Azusa Canyon, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - Corona Sherborn, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - Fairview, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - Gale, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - Gilbert LaPalma, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - Harbor, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - Hindry, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - Holland, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - Icon, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - Imperial Highway, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - Industry Way, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - Jurupa, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - Madera Industrial, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - Nelson, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - Safari, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - SDLAOC, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - Stowe, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial - Western, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial -1065 Walnut, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Rexford Industrial -Vanowen, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF I - Don Julian, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF I - Lewis Road, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF I - Monrovia, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.



Schedule 7.13

--------------------------------------------------------------------------------





RIF I - Oxnard, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF I - Valley Blvd., LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF I - Walnut, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF II - Bledsoe Avenue, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF II - Crocker, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF II - Easy Street, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF II - First American Way, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF II - La Jolla Sorrento Business Park, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF II - Orangethorpe TIC, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF II - Orangethorpe, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF II - Pioneer Avenue, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF III - 157th Street, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF III - Archibald, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF III - Avenue Stanford, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF III - Broadway, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF III - Empire Lakes, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF III - Impala, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF III - Irwindale, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF III - Santa Fe Springs, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF III - Yarrow Drive II, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF III - Yarrow Drive, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF IV - Burbank, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF IV - Central Avenue, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF IV - Cornerstone, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF IV - East 46th Street, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF IV - Enfield, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF IV - Glendale, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF IV - Grand, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF IV - Harbor Warner, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF IV - Newton, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF IV - Poinsettia, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF IV - San Gabriel, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF IV - West 33rd Street, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF V - 240th Street, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF V - 3360 San Fernando, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF V - Arrow Business Center, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF V - Arroyo, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF V - Benson, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF V - Calvert, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF V - Campus Avenue, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF V - Del Norte, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF V - GGC Alcorn, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF V - Glendale Commerce Center, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF V - Golden Valley, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF V - Grand Commerce Center, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF V - Jersey, LLC
100% Membership Interest
RIF V - SPE Manager, LLC



Schedule 7.13

--------------------------------------------------------------------------------





RIF V - MacArthur, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF V - Normandie Business Center, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF V - Odessa, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF V - Paramount Business Center, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF V - Shoemaker Industrial Park, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF V - SPE Manager, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF V - SPE Owner, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
RIF V - Vinedo, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.





Schedule 7.13

--------------------------------------------------------------------------------





Part (b) Other Equity Investments


None.






Schedule 7.13

--------------------------------------------------------------------------------






SCHEDULE 9.02
 
EXISTING INVESTMENTS


None.




Schedule 9.02

--------------------------------------------------------------------------------






SCHEDULE 12.02


ADMINISTRATIVE AGENT'S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
BORROWER:


Rexford Industrial Realty, L.P.
11620 Wilshire Boulevard, Suite 1000
Los Angeles, California 90025
Attention: Adeel Khan
Telephone: (310) 966-3815
Telecopier: (310) 966-1690
Electronic Mail: akhan@rexfordindustrial.com


Taxpayer Identification Number: 46-2024407




GUARANTORS:


c/o Rexford Industrial Realty, Inc.
11620 Wilshire Boulevard, Suite 1000
Los Angeles, California 90025
Attention: Adeel Khan
Telephone: (310) 966-3815
Telecopier: (310) 966-1690
Electronic Mail: akhan@rexfordindustrial.com




PARENT:


Rexford Industrial Realty, Inc.
11620 Wilshire Boulevard, Suite 1000
Los Angeles, California 90025
Attention: Adeel Khan
Telephone: (310) 966-3814
Telecopier: (310) 966-1690
Electronic Mail: akhan@rexfordindustrial.com


Taxpayer Identification Number: 80-0894389






Schedule 12.02

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:


Administrative Agent's Office


(for administrative matters):
Capital One, National Association
301 W 11th Street, 4th Floor
Wilmington, DE 19801
Attention: Agency Services
Telephone: 302-574-9200
Telecopier: 888-246-3710
Electronic Mail: Agency@capitalone.com




(for business matters):
Capital One, National Association
REIT Corporate & Investment Banking Group
1680 Capital One Drive, 10th Floor
McLean, VA 22102
Attention: Frederick H. Denecke
Telephone: (703) 720-6760
Telecopier: (703) 720-2026
Electronic Mail: _______________






Schedule 12.02

--------------------------------------------------------------------------------






EXHIBIT A


FORM OF LOAN NOTICE
Date: May ___, 2018


To:    Capital One, National Association, as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of May ___, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement," the terms defined therein being used herein
as therein defined), among Rexford Industrial Realty, L.P., a Maryland limited
partnership ("Borrower"), Rexford Industrial Realty, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Capital One,
National Association, as Administrative Agent.
The undersigned hereby requests (select one):
☐    A Borrowing of Loans
☐    A conversion or continuation of Loans
1.    On ____________, _____ (a Business Day).
2.    In the amount of $___________.
3.    Comprised of [Base Rate Loans] [Eurodollar Rate Loans].
4.    For Eurodollar Rate Loans: with an Interest Period of [[1] [2] [3] [6]
months] [fourteen days].
5.    Following are Borrower's instructions for distribution of loan proceeds
(appropriate wire instructions, etc.): [
[SIGNATURE PAGE FOLLOWS]






Exhibit A - Page 1

--------------------------------------------------------------------------------







BORROWER:
 
REXFORD INDUSTRIAL REALTY, L.P.,
a Maryland limited partnership


By: REXFORD INDUSTRIAL REALTY, INC.,
a Maryland corporation, its General Partner


By:______________________________
Name:
Title:
 









Exhibit A - Page 2

--------------------------------------------------------------------------------






EXHIBIT B


FORM OF NOTE
FOR VALUE RECEIVED, the undersigned ("Borrower"), hereby promises to pay to
CAPITAL ONE, NATIONAL ASSOCIATION or registered assigns ("Lender"), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by Lender to Borrower under
that certain Credit Agreement, dated as of May ___, 2018 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
"Agreement;" the terms defined therein being used herein as therein defined),
among Rexford Industrial Realty, L.P., a Maryland limited partnership
("Borrower"), Rexford Industrial Realty, Inc., a Maryland corporation, the
Lenders from time to time party thereto, and Capital One, National Association,
as Administrative Agent.
Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to Administrative Agent for the account of
Lender in Dollars in immediately available funds at Administrative Agent's
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guarantees of the Guarantors. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Each Loan made by
Lender shall be evidenced by one or more loan accounts or records maintained by
Lender in the ordinary course of business. Lender may also attach schedules to
this Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.
Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[SIGNATURE PAGE FOLLOWS]




Exhibit B - Page 1

--------------------------------------------------------------------------------







BORROWER:
 
REXFORD INDUSTRIAL REALTY, L.P.,
a Maryland limited partnership


By: REXFORD INDUSTRIAL REALTY, INC.,
a Maryland corporation, its General Partner


By:______________________________
Name:
Title:
 









Exhibit B - Page 2

--------------------------------------------------------------------------------







LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By





Exhibit B - Page 3

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _________________


To:    Capital One, National Association, as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of May ___, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined), among Rexford Industrial Realty, L.P., a Maryland limited
partnership ("Borrower"), Rexford Industrial Realty, Inc., a Maryland
corporation ("Parent"), the Lenders from time to time party thereto, and Capital
One, National Association, as Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [_______________________] of Parent, and that, as such, he/she is
authorized to execute and deliver this Certificate to Administrative Agent on
the behalf of Parent, for itself and on behalf of Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Parent has delivered the year-end audited financial statements required by
Section 8.01(a) of the Agreement for the fiscal year of Parent ended as of the
above date, together with the reports and opinions of an independent certified
public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    Parent has delivered the unaudited financial statements required by
Section 8.01(b) of the Agreement for the fiscal quarter of Parent ended as of
the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations, shareholders' equity
and cash flows of the Consolidated Group in accordance with GAAP as at such date
and for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Consolidated Group during the accounting period covered by such financial
statements.
3.    A review of the activities of the Consolidated Group during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period Borrower, Parent and each other
Loan Party performed and observed all of their respective Obligations under the
Loan Documents, and


Exhibit C - Page 1

--------------------------------------------------------------------------------





[select one:]
[to the best knowledge of the undersigned, during such fiscal period Borrower,
Parent and each other Loan Party performed and observed each covenant and
condition of the Loan Documents applicable to it, and no Default has occurred
and is continuing.]
--or--
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4.    The representations and warranties of Borrower, Parent and each other Loan
Party contained in Article VII of the Agreement, and any representations and
warranties of any other Loan Party that are contained in any document furnished
at any time under or in connection with the Loan Documents, are true and correct
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 7.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 8.01 of the Agreement, and shall refer to the
Consolidated Group rather than to the predecessor of Parent, including the
statements in connection with which this Compliance Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
[SIGNATURE PAGE FOLLOWS]




Exhibit C - Page 2

--------------------------------------------------------------------------------









 
PARENT:
 
REXFORD INDUSTRIAL REALTY, INC., a Maryland corporation


By:____________________________
Name:
Title:



Exhibit C - Page 3

--------------------------------------------------------------------------------





For the Quarter/Year ended ________________ ("Statement Date")
SCHEDULE 1
to the Compliance Certificate
($ in 000's)
I.
Section 9.13(a) - Maximum Leverage Ratio.
 
 
 
A.
Total Indebtedness as of the Statement Date:
 
$________
 
B.
Total Asset Value as of the Statement Date:
 
$________
 
C.
Total Leverage Ratio (Line I.A divided by Line I.B):
 
________%
 
 
Maximum permitted:
 
60% 1
 
 
 
 
 
II.
Section 9.13(b) - Maximum Secured Leverage Ratio.
 
 
 
A.
Total Secured Debt as of the Statement Date:
 
$________
 
B.
Total Asset Value as of the Statement Date:
 
$________
 
C.
Total Secured Leverage Ratio (Line II.A divided by Line II.B):
 
________%
 
 
Maximum permitted:
 
45%
 
 
 
 
 
III.
Section 9.13(c) - Maximum Secured Recourse Debt.
 
 
 
A.
Total Secured Recourse Debt as of the Statement Date:
 
$________
 
B.
Total Asset Value as of the Statement Date:
 
$________
 
C.
Total Secured Recourse Debt to Total Asset Value
 
 
 
(Line IILA divided by Line III.B):
 
________%
 
 
Maximum permitted:
 
15%
 
 
 
 
 
IV.
Section 9.13(d) - Minimum Tangible Net Worth.
 
 
 
A.
$760,740,750:
 
$________
 
B.
Net equity proceeds received by Parent after September 30, 2016
 
 
 
(excluding any such proceeds that are received within 90 days
 
 
 
before or after any redemption of equity of Parent or
 
 
 
Borrower permitted under the Agreement)
 
 
 
multiplied by 75%:
 
$________
 
C.
Minimum Tangible Net Worth (Line IV.A plus Line IV.B):
 
$________
 
D.
Tangible Net Worth as of the Statement Date:
 
$________
 
E.
[Excess][Deficiency] for covenant compliance
 
$________



                            








________________________
1 For the two (2) consecutive quarters following any Significant Acquisition,
such ratio may exceed 60%, but it may not exceed 65% and such adjustment for any
Significant Acquisition may only occur up to two (2) times during the term of
this Agreement.


Exhibit C - Page 4

--------------------------------------------------------------------------------







V.
Section 9.13(e) - Minimum Fixed Charge Coverage Ratio.
 
 
 
A.
Adjusted EBITDA for the fiscal quarter ending on the
 
 
 
Statement Date multipled by four (4):
 
$________
 
B.
Fixed Charges for the Calculation Period:
 
$________
 
C.
Fixed Charge Coverage Ratio (Line V.A divided by Line V.B):
 
____ to 1.0
 
Minimum required:
 
1.50 to 1.0
 
 
 
 
 
VI.
Section 9.13(f) - Unencumbered Leverage Ratio.
 
 
 
A.
Total Unsecured Debt as of the Statement Date:
 
$________
 
B.
Unencumbered Asset Value as of the Statement Date:
 
$________
 
C.
Unencumbered Leverage Ratio (Line VI.A divided by Line VI.B):
 
_______%
 
Maximum permitted:
 
60% 2
 
 
 
 
 
VII.
Section 9.13(g) - Unencumbered Interest Coverage Ratio.
 
 
 
A.
Unencumbered NOI for the Calculation Period:
 
$________
 
B.
Unsecured Interest Expense for the Calculation Period:
 
$________
 
C.
Unencumbered Interest Coverage Ratio
 
 
 
(Line VII.A divided by Line VII.B):
 
____ to 1.0
 
 
Minimum required:
 
1.75 to 1.0





































________________________
2 For the two (2) consecutive quarters following any Significant Acquisition,
such ratio may exceed 60%, but it may not exceed 65% and such adjustment for any
Significant Acquisition may only occur up to two (2) times during the term of
this Agreement.


Exhibit C - Page 5

--------------------------------------------------------------------------------






EXHIBIT D-1


ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]3 Assignor identified in item 1 below ([the][each, an] "Assignor")
and [the][each]4 Assignee identified in item 2 below ([the][each, an]
"Assignee"). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not joint.]6
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the "Credit Agreement"), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor's][the respective
Assignors'] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] "Assigned Interest"). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.








_____________________
3 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
4 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
5 Select as appropriate.
6 Include bracketed language if there are either multiple Assignors or multiple
Assignees.


Exhibit D-1 - Page 1

--------------------------------------------------------------------------------







1.    Assignor[s]:        _____________________________
_____________________________
2.    Assignee[s]:        _____________________________
_____________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.    Borrower:    Rexford Industrial Realty, L.P., a Maryland limited
partnership
4.    Administrative Agent: Capital One, National Association, as administrative
agent under the Credit Agreement
5.    Credit Agreement:    Credit Agreement, dated as of May ___, 2018, among
Rexford Industrial Realty, L.P., a Maryland limited partnership, Rexford
Industrial Realty, Inc., a Maryland corporation, the Lenders from time to time
party thereto, and Capital One, National Association, as Administrative Agent
6.    Assigned Interest[s]:
Assignor[s]7
Assignee[s]8
Aggregate Amount of Commitment for all Lenders9
Amount of Commitment Assigned
Percentage Assigned of Commitment10
CUSIP Number
 
 
$__________
$__________
__________%
 
 
 
$__________
$__________
_________%
 
 
 
$__________
$__________
_________%
 



[7.    Trade Date:    __________________] 11 
Effective Date:    _____________________, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]












_________________________
7 List each Assignor, as appropriate.
8 List each Assignee, as appropriate.
9 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
10 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


Exhibit D-1 - Page 2

--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR:
 
[NAME OF ASSIGNOR]


By: _____________________________
Title: _____________________________
 
 
 
ASSIGNEE:
 
[NAME OF ASSIGNEE]


By: _____________________________
Title: _____________________________
 
 
 



[Consented to and]12  Accepted:
 
Capital One, National Association, as
Administrative Agent


By: ___________________________
Title: ___________________________
 
 
 





[Consented to:]13
 
 
 
BORROWER:
 
REXFORD INDUSTRIAL REALTY, L.P.,
a Maryland limited partnership


By: REXFORD INDUSTRIAL REALTY, INC.,
a Maryland corporation, its General Partner


By:______________________________
Name:
Title:
 





















_______________________________
12 To be added only if the consent of Administrative Agent is required by the
terms of the Credit Agreement.
13 To be added only if the consent of Borrower and/or other parties is required
by the terms of the Credit Agreement.


Exhibit D-1 - Page 3

--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(H) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 12.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
12.06(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Sections
8.01(a) or 8.01(b) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts)


Exhibit D-1 - Page 4

--------------------------------------------------------------------------------





to [the][the relevant] Assignor for amounts which have accrued to but excluding
the Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.




Exhibit D-1 - Page 5

--------------------------------------------------------------------------------






EXHIBIT D-2
FORM OF ADMINISTRATIVE QUESTIONNAIRE
[Attach]


Exhibit D-2 - Page 1

--------------------------------------------------------------------------------







exd2pg1.jpg [exd2pg1.jpg]


Exhibit D-2 - Page 2

--------------------------------------------------------------------------------





exd2pg2.jpg [exd2pg2.jpg]


Exhibit D-2 - Page 3

--------------------------------------------------------------------------------





exd2pg3.jpg [exd2pg3.jpg]


Exhibit D-2 - Page 4

--------------------------------------------------------------------------------





exd2pg4.jpg [exd2pg4.jpg]


Exhibit D-2 - Page 5

--------------------------------------------------------------------------------






EXHIBIT E


FORM OF UNENCUMBERED PROPERTY REPORT
Financial Statement Date: ______________________


To:    Capital One, National Association, as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of May ___, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined), among Rexford Industrial Realty, L.P., a Maryland limited
partnership ("Borrower"), Rexford Industrial Realty, Inc., a Maryland
corporation ("Parent"), the Lenders from time to time party thereto, and Capital
One, National Association, as Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [___________________________] of Parent, and that, as such, he/she
is authorized to execute and deliver this Unencumbered Property Report to
Administrative Agent on the behalf of Parent, for itself and on behalf of
Borrower, and that:
The information relating to the Unencumbered Properties set forth on Schedule 1
attached hereto is true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________________, ____________.
[SIGNATURE PAGE FOLLOWS]


Exhibit E - Page 1

--------------------------------------------------------------------------------







 
PARENT:
 
 
REXFORD INDUSTRIAL REALTY, INC.,
a Maryland corporation


By:___________________________________
Name:
Title:
 



Exhibit E - Page 2

--------------------------------------------------------------------------------







UNENCUMBERED PROPERTY REPORT


SCHEDULE I


PREPARED ON [________________]
FOR
THE PERIOD ENDING [_____________]
Property
Acquisition Date
Purchase Price
Encumbered/
Unencumbered
Occupancy
%
Rentable SQFT
NOI from Yardi
NOI Notes
Capitalized Value if owned more than a year
Assets Carried at Acquisition costs
Total Portfolio Valuation
Capitalized Value for unencumbered properties if owned more than a year
Unencumbered Assets Carried at Acquisition Costs
Unencumbered Total Portfolio Valuation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











Exhibit E - Page 3

--------------------------------------------------------------------------------






EXHIBIT F-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATES
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of May ___, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the "Credit Agreement;" the terms defined therein being used
herein as therein defined), among Rexford Industrial Realty, L.P., a Maryland
limited partnership ("Borrower"), Rexford Industrial Realty, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Capital One,
National Association, as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8 BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform Borrower and Administrative Agent, and (2) the undersigned
shall have at all times furnished Borrower and Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:    _________________________
Name:    ___________________________
Title:    ___________________________


Date:    _______________________, 20___




Exhibit F-1 - Page 1

--------------------------------------------------------------------------------






EXHIBIT F-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of May ___, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the "Credit Agreement;" the terms defined therein being used
herein as therein defined), among Rexford Industrial Realty, L.P., a Maryland
limited partnership ("Borrower"), Rexford Industrial Realty, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Capital One,
National Association, as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8 BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (I) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:    _________________________
Name:    ___________________________
Title:    ___________________________


Date:    _______________________, 20___




Exhibit F-2 - Page 1

--------------------------------------------------------------------------------






EXHIBIT F-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of May ___, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the "Credit Agreement;" the terms defined therein being used
herein as therein defined), among Rexford Industrial Realty, L.P., a Maryland
limited partnership ("Borrower"), Rexford Industrial Realty, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Capital One,
National Association, as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8
BEN-E, as applicable, or (H) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8 BEN-E, as applicable, from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:    _________________________
Name:    ___________________________
Title:    ___________________________


Date:    _______________________, 20___




Exhibit F-3 - Page 1

--------------------------------------------------------------------------------






EXHIBIT F-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of May ___, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the "Credit Agreement;" the terms defined therein being used
herein as therein defined), among Rexford Industrial Realty, L.P., a Maryland
limited partnership ("Borrower"), Rexford Industrial Realty, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Capital One,
National Association, as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(77)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881 (c)(3)(C) of the Code.
The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8 BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8 BEN-E, as applicable, from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and Administrative Agent, and (2) the undersigned shall have
at all times furnished Borrower and Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:    _________________________
Name:    ___________________________
Title:    ___________________________


Date:    _______________________, 20___




Exhibit F-4 - Page 1